Exhibit 10.1

 

LEASE

 

Landlord:

   Britannia Pointe Grand Limited Partnership

Tenant:

   Exelixis, Inc.

Date:

   May 27, 2005

 

TABLE OF CONTENTS

 

1.    PROPERTY    1      1.1    Lease of Buildings and Property    1      1.2   
Landlord’s Reserved Rights    2      1.3    Effect on Existing Agreements    3
2.    TERM    3      2.1    Term    3      2.2    Early Possession    4      2.3
   Condition of Buildings; Landlord’s Work    4      2.4    [Omitted.]    7     
2.5    Holding Over    7      2.6    Option To Extend Term    7 3.    RENTAL   
8      3.1    Minimum Rental    8          

(a)    Rental Amounts

   8          

(b)    Rental Amounts During Extended Term

   9      3.2    Late Charge    10 4.    [OMITTED.]    11 5.    [OMITTED.]    11
6.    TAXES    11      6.1    Personal Property    11      6.2    Real Property
   11 7.    OPERATING EXPENSES    11      7.1    Payment of Operating Expenses
   11      7.2    Definition Of Operating Expenses    12      7.3   
Determination Of Operating Expenses    15      7.4    Final Accounting For Lease
Year    15      7.5    Proration    16 8.    UTILITIES    16      8.1    Payment
   16      8.2    Interruption    17 9.    ALTERATIONS; SIGNS    17      9.1   
Right To Make Alterations    17      9.2    Title To Alterations    18      9.3
   Tenant Fixtures    18      9.4    No Liens    19      9.5    Signs    19



--------------------------------------------------------------------------------

10.    MAINTENANCE AND REPAIRS    19      10.1    Landlord’s Work    19     
10.2    Tenant’s Obligation For Maintenance    20          

(a)    Good Order, Condition And Repair

   20          

(b)    Landlord’s Remedy

   20          

(c)    Condition Upon Surrender

   20 11.    USE OF PROPERTY    21      11.1    Permitted Use    21      11.2   
[Omitted.]    21      11.3    No Nuisance    21      11.4    Compliance With
Laws    21      11.5    Liquidation Sales    22      11.6    Environmental
Matters    22 12.    INSURANCE AND INDEMNITY    26      12.1    Insurance    26
     12.2    Quality Of Policies And Certificates    28      12.3    Workers’
Compensation    28      12.4    Waiver Of Subrogation    28      12.5   
Increase In Premiums    28      12.6    Indemnification    29      12.7   
Blanket Policy    29 13.    SUBLEASE AND ASSIGNMENT    29      13.1   
Assignment And Sublease Of Buildings    29      13.2    Rights Of Landlord    30
14.    RIGHT OF ENTRY AND QUIET ENJOYMENT    32      14.1    Right Of Entry   
32      14.2    Quiet Enjoyment    32 15.    CASUALTY AND TAKING    32      15.1
   Damage or Destruction    32      15.2    Condemnation    34      15.3   
Reservation Of Compensation    35      15.4    Restoration Of Improvements    36
16.    DEFAULT    36      16.1    Events Of Default    36          

(a)    [Omitted.]

   36          

(b)    Nonpayment

   36          

(c)    Other Obligations

   36          

(d)    General Assignment

   36          

(e)    Bankruptcy

   36          

(f)     Receivership

   37          

(g)    Attachment

   37          

(h)    Insolvency

   37          

(i)     Cross-Default

   37      16.2    Remedies Upon Tenant’s Default    38      16.3    Remedies
Cumulative    39

 

- ii -



--------------------------------------------------------------------------------

17.    SUBORDINATION, ATTORNMENT AND SALE    39      17.1    Subordination To
Mortgage    39      17.2    Sale Of Landlord’s Interest    40      17.3   
Estoppel Certificates    40      17.4    Subordination to CC&R’s    40      17.5
   Mortgagee Protection    41 18.    SECURITY    42      18.1    Deposit    42
19.    MISCELLANEOUS    44      19.1    Notices    44      19.2    Successors
And Assigns    45      19.3    No Waiver    45      19.4    Severability    46  
   19.5    Litigation Between Parties    46      19.6    Surrender    46     
19.7    Interpretation    46      19.8    Entire Agreement    46      19.9   
Governing Law    46      19.10    No Partnership    46      19.11    Financial
Information    46      19.12    Costs    47      19.13    Time    47      19.14
   Rules And Regulations    47      19.15    Brokers    48      19.16   
Memorandum Of Lease    48      19.17    Corporate Authority    48      19.18   
Execution and Delivery    48      19.19    Survival    48      19.20    Parking
   48

 

EXHIBITS

 

EXHIBIT A

   Real Property Description

EXHIBIT B

   Site Plan (2 pages)

EXHIBIT C

   Building 2 Shared Areas

EXHIBIT D

   Licensed Personal Property

 

 

- iii -



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE (“Lease”) is made and entered into as of May 27, 2005 (the “Effective
Date”), by and between BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and EXELIXIS, INC., a Delaware corporation
(“Tenant”).

 

THE PARTIES AGREE AS FOLLOWS:

 

1. PROPERTY

 

1.1 Lease of Buildings and Property.

 

(a) Landlord leases to Tenant and Tenant hires and leases from Landlord, on the
terms, covenants and conditions hereinafter set forth:

 

(i) the three-story office and laboratory building (“Building 3”) which is
located on the real property described in Exhibit A attached hereto (the
“Property”), is commonly known as 210 East Grand Avenue, South San Francisco,
contains approximately 67,672 square feet and is presently occupied by Tenant
under a Sublease dated as of July 21. 2004 between Sugen, Inc. as sublandlord
and Tenant as subtenant (the “Sublease”), under which Landlord is presently the
successor sublandlord to Sugen, Inc. pursuant to (A) a termination of the
previously existing master lease between Landlord and Sugen, Inc., (B) an
Assignment and Assumption of Sublandlord’s Interest in Sublease between Sugen,
Inc. and Landlord with respect to the Sublease, and (C) a Subordination,
Nondisturbance and Attornment Agreement dated as of July 21, 2004 among
Landlord, Tenant, Sugen, Inc. and Slough Estates USA Inc. (the “Existing SNDA”);
and

 

(ii) the two-story office and laboratory building which is located on the
Property, is commonly known as 220 East Grand Avenue, South San Francisco
(“Building 2” and, collectively, with Building 3, the “Buildings”) and contains
approximately 47,566 square feet. Building 2 is presently vacant, but certain
portions of Building 2 and certain facilities associated with Building 2 are
subject to shared occupancy rights, nonexclusive access rights and/or shared use
rights of Tenant under the Sublease.

 

The areas (square footage) of the respective Buildings as set forth in the
preceding subparagraphs are approximations but have been agreed upon and
accepted by the parties for all purposes under this Lease, and no remeasurement
or variation between the stated amounts and the actual physical dimensions of
the respective Buildings, other than as a result of a physical change in the
size of a Building due to casualty or condemnation or an express written
amendment to this Lease, shall change such square footages or the rental amounts
or Operating Expense shares calculated on the basis of such square footages. The
location of the Buildings on the Property is depicted on the site plan attached
hereto as Exhibit B (the “Site Plan”). The Property is part of

 

1



--------------------------------------------------------------------------------

the Britannia Pointe Grand Business Park (the “Center”) at East Grand Avenue and
Harbor Way in the City of South San Francisco, County of San Mateo, State of
California. The Buildings and related improvements presently existing on the
Property are sometimes referred to collectively herein as the “Improvements.”
The parking areas, driveways, sidewalks, landscaped areas and other portions of
the Center that lie outside the exterior walls of the buildings now or hereafter
existing from time to time in the Center, as depicted in the Site Plan and as
hereafter modified by Landlord from time to time in accordance with the
provisions of this Lease, are sometimes referred to herein as the “Common
Areas.” Tenant already leases three other buildings in the Center from Landlord
pursuant to (x) a Build-to-Suit Lease dated May 12, 1999 between Landlord and
Tenant, as amended from time to time (as amended, the “Harbor Way Lease”), and
(y) a Lease dated as of May 24, 2001 between Landlord and Tenant, as amended
from time to time (as amended, the “240 East Grand Lease” and, collectively with
the Harbor Way Lease, the “Existing Leases”). The location of the three
buildings covered by the Existing Leases (the “Existing Buildings”) is also
depicted in the Site Plan.

 

(b) As an appurtenance to Tenant’s leasing of the Buildings pursuant to Section
1.1(a), Landlord hereby grants to Tenant, for the benefit of Tenant and its
employees, suppliers, shippers, customers and invitees, during the term of this
Lease, the non-exclusive right to use, in common with others entitled to such
use, (i) those portions of the Common Areas improved from time to time for use
as parking areas, driveways, sidewalks, landscaped areas, or for other common
purposes; (ii) all access easements and similar rights and privileges relating
to or appurtenant to the Property and created or existing from time to time
under any access easement agreements, declarations of covenants, conditions and
restrictions, or other written agreements now or hereafter of record with
respect to the Property, subject however to any limitations applicable to such
rights and privileges under applicable law, under this Lease and/or under the
written agreements creating such rights and privileges; and (iii) solely for
purposes of ingress and egress to and from Building 2, the “breezeway” corridor
located between Building 2 and the adjacent building at 230 East Grand Avenue
(the “Breezeway”). Only one-half of the square footage of the Breezeway (825
square feet out of a total area of 1,650 square feet) is included in the square
footage of Building 2 as described in Section 1.1(a)(ii) above and for purposes
of minimum rental calculations under Section 3.1 and of Operating Cost Share
calculations under Section 7.1, since Tenant’s use of the Breezeway for ingress
and egress as described in clause (iii) above is on a shared basis with the
occupant of the adjacent building at 230 East Grand Avenue. The costs incurred
by Landlord in maintaining and repairing the Breezeway from time to time shall
constitute Operating Expenses for purposes of Article 7 of this Lease and,
notwithstanding any other provisions of Article 7 to the contrary, shall be
specially allocated fifty percent (50%) to Building 2 and to Tenant as the
occupant of Building 2, and fifty percent (50%) to the 230 East Grand Avenue
building and the occupant thereof, as provided in Article 7 hereof.

 

1.2 Landlord’s Reserved Rights. To the extent reasonably necessary to permit
Landlord to exercise any rights of Landlord and discharge any obligations of
Landlord under this Lease, Landlord shall have, in addition to the right of
entry set forth in Section 16.1 hereof, the following rights: (i) to make
changes to the Common Areas, including, without limitation, changes in the
location, size or shape of any portion of the Common Areas, and to relocate

 

2



--------------------------------------------------------------------------------

parking spaces on the Property and in the Common Areas (but not materially
decrease the number of such parking spaces in areas of the Property generally
adjacent to the Building); (ii) to close temporarily any of the Common Areas for
maintenance or other reasonable purposes, provided that reasonable parking and
reasonable access to the Building remain available; (iii) to construct, alter or
add to other buildings and Common Area improvements on the Property (including,
but not limited to, construction of site improvements, buildings and Common Area
improvements on portions of the Property and/or on adjacent properties owned by
Landlord from time to time); (iv) to build in areas adjacent to the Property and
to add such areas to the Property or operate such areas, for maintenance,
access, parking and other purposes, on an integrated basis with the Property;
(v) to use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Property or any portion thereof or to any adjacent
properties owned by Landlord from time to time; and (vi) to do and perform such
other acts with respect to the Common Areas and the Property as may be necessary
or appropriate; provided, however, that notwithstanding anything to the contrary
in this Section 1.2, Landlord’s exercise of its rights hereunder shall not cause
any material diminution of Tenant’s rights, nor any material increase of
Tenant’s obligations, under this Lease or with respect to the Improvements.

 

1.3 Effect on Existing Agreements. As of the Effective Date, the Sublease and
the Existing SNDA are terminated and the respective rights and obligations of
the parties with respect to Tenant’s leasing and occupancy of the Buildings
shall be governed solely by this Lease and any related documents delivered
pursuant to or in connection with this Lease. Tenant agrees promptly to execute,
acknowledge and deliver to Landlord, upon written request by Landlord, a
Termination of Subordination, Nondisturbance and Attornment Agreement in such
form as Landlord may reasonably request, for the purpose of terminating any
continuing effect of the Existing SNDA as a cloud upon title to the Property.

 

2. TERM

 

2.1 Term.

 

(a) The term of this Lease with respect to Building 3 shall commence on the
Effective Date. The term of this Lease with respect to Building 2 shall commence
on July 1, 2005 (the “Building 2 Commencement Date”). The term of this Lease
with respect to both Buildings shall end, unless sooner terminated or extended
as hereinafter provided, on July 31, 2018 (the “Termination Date”).

 

(b) Notwithstanding the provisions of Section 2.1(a), Tenant shall have a
one-time right to terminate this Lease solely with respect to Building 2,
effective as of December 31, 2006, provided that (i) Tenant must give written
notice to Landlord no later than September 30, 2006 specifying that Tenant is
exercising this early termination right, (ii) Tenant shall make an early
termination payment in the amount of Five Hundred Thousand and No/100 Dollars
($500,000.00) to Landlord no later than December 31, 2006, and (iii) if Tenant
is in default hereunder, beyond any applicable notice and cure periods, on the
date of such notice or on the date the early termination is to become effective,
then the exercise of the early termination right shall be of no force or effect
and the early termination with respect to Building 2 shall not occur. If Tenant
duly exercises its early termination right under this Section 2.1(b), then
effective as of

 

3



--------------------------------------------------------------------------------

December 31, 2006, the rights and obligations set forth in Exhibit C attached
hereto and incorporated herein by this reference shall take effect between the
parties with respect to the Building 2 Shared Areas described therein and shall
remain in effect, in accordance with their terms, for the remaining term of this
Lease.

 

2.2 Early Possession. If Landlord, in its sole discretion, permits Tenant to
have access to or possession of Building 2 prior to the Building 2 Commencement
Date for the purpose of installing fixtures and furniture, laboratory equipment,
computer equipment, telephone equipment, low voltage data wiring and personal
property and other similar work preparatory to the commencement of Tenant’s
business in Building 2, such early access and possession shall be subject to and
upon all of the terms and conditions of this Lease (including, but not limited
to, conditions relating to the maintenance of required insurance), except that
Tenant shall have no obligation to pay Operating Expenses for Building 2 for any
period prior to the Building 2 Commencement Date or to pay minimum rental for
Building 2 for any period prior to the date minimum rental payments for Building
2 are otherwise required to begin under Section 3.1; moreover, such early
possession shall not advance or otherwise affect the Termination Date determined
under Section 2.1. Tenant shall not interfere with or delay Landlord or its
contractors by any such early access or possession under this Section 2.2, shall
coordinate and cooperate with Landlord and its contractors to minimize any
interference or delay with respect to the completion of Landlord’s Work, and
shall indemnify, defend and hold harmless Landlord and its agents and employees
from and against any and all claims, demands, liabilities, actions, losses,
costs and expenses, including (but not limited to) reasonable attorneys’ fees,
arising out of or in connection with Tenant’s early entry upon any portion of
Building 2 hereunder.

 

2.3 Condition of Buildings; Landlord’s Work.

 

(a) Promptly following the Effective Date, and in all events prior to the
Building 2 Commencement Date, Landlord shall, at Landlord’s sole cost and
expense, (i) replace all damaged ceiling tiles and defective lighting in
Building 2, (ii) perform all work necessary to place the electrical, HVAC,
plumbing and other existing systems serving Building 2 in good working order
(including, but not limited to, any necessary repair or replacement of HVAC
extractor units and condenser coils and of vacuum pumps within the Building) and
to place Building 2 and the Improvements therein in compliance with all
applicable building codes, (iii) replace the environmental control system
(Energy Logics Building Management System) in Building 2, (iv) perform all work
necessary to place the house vacuum, RO/DI water, compressed air, and nitrogen
systems serving Building 2, the installed laboratory case work and fume hoods
and tissue culture rooms, the autoclave and glass-washing equipment, the back-up
generator and all other existing utility systems, equipment and related
infrastructure located in or serving Building 2 in good working order, (v)
ensure that all previously used laboratory areas in Building 2 have been
decommissioned in compliance with all applicable laws, regulations and codes,
(vi) cause Building 2 to be professionally cleaned (including all flooring) and
to be delivered free of debris, and (vii) ensure that Building 2 and the
Improvements therein are in compliance with all state and local laws, codes,
regulations and ordinances applicable to Building 2 as of the Building 2
Commencement Date and in compliance with all Americans with Disabilities Act
requirements applicable to Building 2 as of the Building 2 Commencement Date

 

4



--------------------------------------------------------------------------------

(collectively, “Landlord’s Work”). On or before the Building 2 Commencement
Date, Landlord shall tender possession of Building 2 to Tenant with Landlord’s
written, correct, good faith certification to Tenant that to the best of
Landlord’s knowledge, Landlord has completed Landlord’s Work pursuant to this
Section 2.3(a). Tenant acknowledges that it will accept and continue to occupy
Building 3 (which Tenant is already occupying under the Sublease as described
above) in “AS IS” condition as Building 3 exists on the date of this Lease; that
except to the extent of Landlord’s obligations expressly set forth in this
Section 2.3, Tenant will accept and occupy Building 2 in “AS IS” condition as
Building 2 exists on the date of this Lease; and that Landlord shall have no
other obligation to improve, repair or prepare either of the Buildings for
occupancy by Tenant.

 

(b) Tenant shall have a period of one hundred twenty (120) days after the
Building 2 Commencement Date in which to determine whether the existing
equipment delivered with Building 2 and the plumbing, electrical, HVAC and other
systems serving Building 2 are in good working condition and whether Landlord’s
Work has otherwise been fully performed. If Tenant notifies Landlord in writing,
during such 120-day period, of any respects in which any such equipment or
systems are not in good working condition or in which Landlord has failed in any
other way to complete the performance of Landlord’s Work as described above,
which notice shall describe with reasonable specificity the nature of the
applicable failures of performance or other violations of Landlord’s
obligations, then it shall be the obligation of Landlord to perform promptly and
diligently, at Landlord’s sole cost, any and all repairs and replacements
reasonably necessary to correct the condition(s) constituting such violations or
failures of performance. Tenant’s failure to give such written notice to
Landlord within one hundred twenty (120) days after the Building 2 Commencement
Date shall give rise to a conclusive presumption that Landlord has complied with
all Landlord’s obligations under this Section 2.3 with respect to Landlord’s
Work and that there has been no failure of performance with respect to
Landlord’s Work, even with respect to latent defects (if any). TENANT
ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION OF THE
BUILDINGS AND IMPROVEMENTS AND THAT LANDLORD MAKES NO OTHER WARRANTIES AND HAS
NO OTHER OBLIGATIONS WITH RESPECT TO THE PHYSICAL CONDITION OF THE BUILDINGS AND
IMPROVEMENTS EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE. Without limiting the
generality of the foregoing, Tenant acknowledges that except as expressly set
forth in this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty as to the present or future suitability of the
Buildings or Improvements for the conduct of Tenant’s business or proposed
business therein.

 

(c) Tenant shall be entitled to have the use (but not the ownership), during the
Term of this Lease (including any extensions), at no additional rent, of any and
all existing cubicles and other office furnishings and fixtures and any and all
existing laboratory equipment and fixtures owned by Landlord and located in
Building 2 as of the Effective Date. Subject to Landlord’s obligation under
Section 2.3(a) above to deliver certain existing improvements and equipment in
good working order, (i) EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION
2.3, LANDLORD MAKES NO REPRESENTATIONS OR WARRANTIES

 

5



--------------------------------------------------------------------------------

REGARDING THE CONDITION, NATURE OR SUITABILITY OF ANY SUCH FURNISHINGS, FIXTURES
OR EQUIPMENT, AND TENANT AGREES TO ACCEPT THE SAME “AS IS,” IN THEIR CONDITION
EXISTING AS OF THE EFFECTIVE DATE, and (ii) Tenant shall be responsible for
maintenance, repair and/or replacement of such furnishings, fixtures and
equipment during the Term of this Lease in accordance with the provisions of
Article 10 hereof. Tenant shall have the right to notify Landlord in writing,
from time to time during the Term, of any movable furnishings or equipment
described in this paragraph (c) which Tenant does not desire to use or continue
to use (collectively, “Unwanted Items”), in which event Landlord shall, no later
than three (3) business days following receipt of such notice, give Tenant
Landlord’s written instructions (which may be given by email or in any other
manner resulting in actual delivery to Tenant) regarding disposition of the
Unwanted Items. Such instructions may, as to any Unwanted Item, include either
of the following dispositions, in each instance to be performed at Tenant’s
expense: (x) an authorization and direction to Tenant to move the Unwanted
Item(s) to Tenant’s loading dock for pickup by Landlord at a time mutually
agreed upon by Landlord and Tenant, in which event Landlord shall assume all
responsibility for such Unwanted Item(s) following their delivery to the
designated area; or (y) an authorization for Tenant to dispose of the Unwanted
Item(s) in such manner as Tenant deems appropriate. Failure of Landlord to
respond within three (3) business days after receipt of Tenant’s written request
shall be deemed to constitute a selection of the disposition alternative set
forth in clause (y) of the preceding sentence. Nothing in the preceding three
sentences shall be construed to authorize Tenant to remove or dispose of, or to
require Landlord to approve or consent to the removal or disposal of, any
fixtures or laboratory equipment located in Building 2 as of the Effective Date.
Tenant specifically acknowledges that the Licensed Personal Property listed or
described on Exhibit D attached hereto and incorporated herein by this
reference, which Licensed Personal Property is located in or about Building 2
and was not conveyed by Sugen, Inc. to Tenant pursuant to the Sublease, is owned
by Landlord and is to be left in Building 2 upon expiration of this Lease, but
Landlord acknowledges that Tenant shall have the right to use such Licensed
Personal Property during the term of this Lease under the terms and conditions
set forth in this paragraph (c).

 

(d) If, and to the extent that, Building 3 on the Effective Date contains any
existing cubicles or other office furnishings or fixtures, or any existing
laboratory equipment or fixtures, owned by Landlord, whether in its capacity as
landlord under the prior master lease between Landlord and Sugen, Inc. or in its
capacity as successor to Sugen, Inc. as sublandlord under the Sublease, Tenant
shall be entitled to have the use (but not the ownership) of such Building 3
items during the Term of this Lease under the same terms and conditions set
forth in paragraph (c) above. However, except as specifically set forth in the
following sentence relating to certain cabinets, nothing in this paragraph (d)
is intended, or shall be construed, to alter or impair any ownership rights
acquired by Tenant with respect to any such existing personal property,
furnishings or equipment previously owned by Sugen, Inc. and conveyed by Sugen,
Inc. to Tenant pursuant to the Sublease (as specified in Paragraph 4 of the
Sublease and Exhibit C-1 to the Sublease). Notwithstanding the foregoing, Tenant
specifically acknowledges that the Biosafety cabinets listed as “BIO-SAFETY
Class II SterilGARD III” on Exhibit C-1 to the Sublease are owned by Landlord
and are to be left in Building 3 upon expiration of this Lease, but Landlord
acknowledges that Tenant shall have the right to use such cabinets during the
term of this Lease under the same terms and conditions set forth in paragraph
(c) above.

 

6



--------------------------------------------------------------------------------

2.4 [Omitted.]

 

2.5 Holding Over. If Tenant holds possession of the Property or any portion
thereof after the term of this Lease with Landlord’s written consent, then
except as otherwise specified in such consent, Tenant shall become a tenant from
month to month at one hundred ten percent (110%) of the rental and otherwise
upon the terms herein specified for the period immediately prior to such holding
over and shall continue in such status until the tenancy is terminated by either
party upon not less than thirty (30) days prior written notice. If Tenant holds
possession of the Property or any portion thereof after the term of this Lease
without Landlord’s written consent, then Landlord in its sole discretion may
elect (by written notice to Tenant) to have Tenant become a tenant either from
month to month or at will, at one hundred fifty percent (150%) of the rental
(prorated on a daily basis for an at-will tenancy, if applicable) and otherwise
upon the terms herein specified for the period immediately prior to such holding
over, or may elect to pursue any and all legal remedies available to Landlord
under applicable law with respect to such unconsented holding over by Tenant.
Tenant shall indemnify and hold Landlord harmless from any loss, damage, claim,
liability, cost or expense (including reasonable attorneys’ fees) resulting from
any delay by Tenant in surrendering the Property or any portion thereof (except
to the extent such delay is with Landlord’s prior written consent), including
but not limited to any claims made by a succeeding tenant by reason of such
delay. Acceptance of rent by Landlord following expiration or termination of
this Lease shall not constitute a renewal of this Lease. If Tenant uses
radioactive materials in the Buildings, then it shall be deemed a holdover
tenant, without Landlord’s consent, until it has delivered to Landlord a letter
or other document executed by all applicable governmental agencies, terminating
all radioactive materials licenses for the Buildings or applicable portions
thereof and releasing the Buildings from any and all use restrictions related to
the prior use of radioactive materials therein by Tenant. Nothing in the
preceding sentence shall abrogate any other applicable provisions of this Lease
(such as, but not limited to, all applicable provisions of Section 11.6)
regarding the use of radioactive materials in the Buildings by Tenant.

 

2.6 Option To Extend Term. Tenant shall have the option to extend the term of
this Lease, at the minimum rental set forth in Section 3.1(b) and otherwise upon
all the terms and provisions set forth herein with respect to the initial term
of this Lease, for one (1) additional period of five (5) years commencing upon
the expiration of the initial term hereof. Exercise of such option shall be by
written notice to Landlord at least twelve (12) months prior to the expiration
of the initial term hereof. If Tenant is in default hereunder, beyond any
applicable notice and cure periods, on the date of such notice or on the date
the extended term is to commence, then the exercise of the option shall be of no
force or effect, the extended term shall not commence and this Lease shall
expire at the end of the initial term hereof (or at such earlier time as
Landlord may elect pursuant to the default provisions of this Lease). If Tenant
properly exercises the extension option under this Section, then all references
in this Lease (other than in this Section 2.6) to the “term” of this Lease shall
be construed to include the extension term thus elected by Tenant. Except as
expressly set forth in this Section 2.6, Tenant shall have no right to extend
the term of this Lease beyond its prescribed term.

 

7



--------------------------------------------------------------------------------

3. RENTAL

 

3.1 Minimum Rental.

 

(a) Rental Amounts.

 

(i) Building 3. Tenant shall pay to Landlord as minimum rental for Building 3,
in advance, without deduction, offset, notice or demand, on or before the
Effective Date and on or before the first day of each subsequent calendar month
of the initial term of this Lease (except the month of August 2006, for which
Tenant has already prepaid the minimum monthly rent pursuant to the Sublease and
such prepaid minimum monthly rent was transferred or credited to Landlord by
Sugen, Inc. in connection with the assignment to Landlord of the position of
Sugen, Inc. as sublandlord under the Sublease), the following amounts per month
(with the counting of such months to begin on and as of the Effective Date):

 

Months

--------------------------------------------------------------------------------

   Monthly Minimum Rental


--------------------------------------------------------------------------------

Eff. Date – 7/31/05

   No monthly minimum rental due

8/1/05 – 7/31/06

   $    81,336.00

8/1/06 – 7/31/07

       130,815.40 [8/06 rent has been prepaid]

8/1/07 – 7/31/08

       134,204.40

8/1/08 – 7/31/09

       137,593.40

8/1/09 – 7/31/10

       140,982.40

8/1/10 – 7/31/11

       144,371.40

8/1/11 – 7/31/12

       147,760.40

8/1/12 – 7/31/13

       151,149.40

8/1/13 – 7/31/14

       154,538.40

8/1/14 – 7/31/15

       157,927.40

8/1/15 – 7/31/16

       161,316.40

8/1/16 – 7/31/17

       164,705.40

8/1/17 – 7/31/18

       168,094.40

 

(ii) Building 2. Tenant shall pay to Landlord as minimum rental for Building 2,
in advance, without deduction, offset, notice or demand, on or before the
Building 2 Commencement Date and on or before the first day of each subsequent
calendar month of the initial term of this Lease, the following amounts per
month (with the counting of such months to begin on and as of the Building 2
Commencement Date):

 

Months

--------------------------------------------------------------------------------

   Monthly Minimum Rental


--------------------------------------------------------------------------------

Bldg 2 Comm Date – 6/30/06

   No monthly minimum rental due

7/1/06 – 12/31/06

   $     61,835.80 ($1.30/sq ft)

1/1/07 – 12/31/07

        130,806.50 ($2.75/sq ft)

1/1/08 – 12/31/08

        134,076.66 ($2.82/sq ft)

1/1/09 – 12/31/09

        137,428.58 ($2.89/sq ft)

1/1/10 – 12/31/10

        140,864.29 ($2.96/sq ft)

1/1/11 – 12/31/11

        144,385.90 ($3.04/sq ft)

1/1/12 – 12/31/12

        147,995.55 ($3.11/sq ft)

1/1/13 – 12/31/13

        151,695.44 ($3.19/sq ft)

1/1/14 – 12/31/14

        155,487.82 ($3.27/sq ft)

1/1/15 – 12/31/15

        159,375.02 ($3.35/sq ft)

1/1/16 – 12/31/16

        163,359.39 ($3.43/sq ft)

1/1/17 – 12/31/17

        167,443.38 ($3.52/sq ft)

1/1/18 – 7/31/18

        171,629.46 ($3.61/sq ft)

 

8



--------------------------------------------------------------------------------

(iii) If the obligation to pay minimum rental for either Building hereunder
commences on other than the first day of a calendar month or if the term of this
Lease terminates on other than the last day of a calendar month, the minimum
rental for such first or last month of the term of this Lease, as the case may
be, shall be prorated based on the number of days the term of this Lease is in
effect during such month. If an increase in minimum rental becomes effective on
a day other than the first day of a calendar month, the minimum rental for that
month shall be the sum of the two applicable rates, each prorated for the
portion of the month during which such rate is in effect.

 

(b) Rental Amounts During Extended Term. If Tenant properly exercises its right
to extend the term of this Lease pursuant to Section 2.6 hereof, the minimum
rental during the first year of the extended term shall be equal to the fair
market rental value of the Buildings (as defined below), determined as of the
commencement of such extended term in accordance with this paragraph, and during
each subsequent year of the extended term shall be equal to one hundred two and
one-half percent (102.5%) of the minimum rental in effect during the immediately
preceding year of such extended term. Upon Landlord’s receipt of a proper notice
of Tenant’s exercise of its option to extend the term of this Lease, the parties
shall have sixty (60) days in which to agree on the initial fair market rental
for the Buildings at the commencement of the extended term for the uses
permitted hereunder. If the parties agree on such initial fair market rental,
they shall execute an amendment to this Lease stating the amount of the
applicable minimum monthly rental (including the indexed amounts applicable
during subsequent years of the extended term as described above). If the parties
are unable to agree on such rental within such sixty (60) day period, then
within fifteen (15) days after the expiration of such period each party, at its
cost and by giving notice to the other party, shall appoint a real estate
appraiser with at least five (5) years experience appraising similar commercial
properties in northeastern San Mateo County to appraise and set the initial fair
market rental for the Buildings at the commencement of the extended term in
accordance with the provisions of this Section 3.1(b). If either party fails to
appoint an appraiser within the allotted time, the single appraiser appointed by
the other party shall be the sole appraiser. If an appraiser is appointed by

 

9



--------------------------------------------------------------------------------

each party and the two appraisers so appointed are unable to agree upon an
initial fair market rental within thirty (30) days after the appointment of the
second, the two appraisers shall appoint a third similarly qualified appraiser
within ten (10) days after expiration of such 30-day period; if they are unable
to agree upon a third appraiser, then either party may, upon not less than five
(5) days notice to the other party, apply to the Presiding Judge of the San
Mateo County Superior Court for the appointment of a third qualified appraiser.
Each party shall bear its own legal fees in connection with appointment of the
third appraiser and shall bear one-half of any other costs of appointment of the
third appraiser and of such third appraiser’s fee. The third appraiser, however
selected, shall be a person who has not previously acted for either party in any
capacity. Within thirty (30) days after the appointment of the third appraiser,
a majority of the three appraisers shall set the initial fair market rental for
the first extended term and shall so notify the parties. If a majority are
unable to agree within the allotted time, the three appraised initial fair
market rentals shall be added together and divided by three and the resulting
quotient shall be the initial fair market rental for the extended term, which
determination shall be binding on the parties and shall be enforceable in any
further proceedings relating to this Lease. For purposes of this Section 3.1(b),
the “fair market rental” of the Buildings shall be determined with reference to
the then prevailing market rental rates for properties in the City of South San
Francisco with shell and office, laboratory and research and development
improvements and site (common area) improvements comparable to those then
existing in the Buildings and on the Property, taking into account for such
determination all tenant improvements constructed at Landlord’s expense
(including, but not limited to, all fixtures, equipment and laboratory
improvements in place in Building 3 prior to Tenant’s occupancy thereof under
the Sublease and in Building 2 prior to the Building 2 Commencement Date), but
excluding from such determination any alterations or improvements constructed by
Tenant at its sole expense in either Building.

 

3.2 Late Charge. If Tenant fails to pay when due rental or other amounts due
Landlord hereunder, such unpaid amounts shall bear interest for the benefit of
Landlord at a rate equal to the lesser of fifteen percent (15%) per annum or the
maximum rate permitted by law, from the date due to the date of payment. In
addition to such interest, Tenant shall pay to Landlord a late charge in an
amount equal to six percent (6%) of any installment of minimum rental and any
other amounts due Landlord if not paid in full on or before the fifth (5th) day
after such rental or other amount is due. Tenant acknowledges that late payment
by Tenant to Landlord of rental or other amounts due hereunder will cause
Landlord to incur costs not contemplated by this Lease, including, without
limitation, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any loan relating to the Property. Tenant
further acknowledges that it is extremely difficult and impractical to fix the
exact amount of such costs and that the late charge set forth in this Section
3.2 represents a fair and reasonable estimate thereof. Acceptance of any late
charge by Landlord shall not constitute a waiver of Tenant’s default with
respect to overdue rental or other amounts, nor shall such acceptance prevent
Landlord from exercising any other rights and remedies available to it.
Acceptance of rent or other payments by Landlord shall not constitute a waiver
of late charges or interest accrued with respect to such rent or other payments
or any prior installments thereof, nor of any other defaults by Tenant, whether
monetary or non-monetary in nature, remaining uncured at the time of such
acceptance of rent or other payments.

 

10



--------------------------------------------------------------------------------

4. [OMITTED.]

 

5. [OMITTED.]

 

6. TAXES

 

6.1 Personal Property. Tenant shall be responsible for and shall pay prior to
delinquency all taxes and assessments levied against or by reason of (a) any and
all alterations, additions and items installed or placed on or in the Buildings
and taxed as personal property rather than as real property, and/or (b) all
personal property, trade fixtures and other property placed by Tenant on or
about the Property. Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof. If at any time during the
term of this Lease any of said alterations, additions or personal property,
whether or not belonging to Tenant, shall be taxed or assessed as part of the
Property, then such tax or assessment shall be paid by Tenant to Landlord within
fifteen (15) days after presentation by Landlord of copies of the tax bills in
which such taxes and assessments are included and shall, for the purposes of
this Lease, be deemed to be personal property taxes or assessments under this
Section 6.1.

 

6.2 Real Property. To the extent any real property taxes and assessments on the
Property (including, but not limited to, the Improvements or any portion
thereof) are assessed directly to Tenant, Tenant shall be responsible for and
shall pay prior to delinquency all such taxes and assessments levied against the
Property. Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof. To the extent the Property
and/or Improvements are taxed or assessed to Landlord following the Effective
Date (as to Building 3) or the Building 2 Commencement Date (as to Building 2),
such real property taxes and assessments shall constitute Operating Expenses (as
that term is defined in Section 7.2 of this Lease) and shall be paid in
accordance with the provisions of Article 7 of this Lease.

 

7. OPERATING EXPENSES

 

7.1 Payment of Operating Expenses.

 

(a) Tenant shall pay to Landlord, at the time and in the manner hereinafter set
forth, as additional rental, an amount equal to eighteen and twenty-eight
hundredths percent (18.28%) (“Tenant’s Operating Cost Share”) of the Operating
Expenses defined in Section 7.2; provided, however, that the Tenant’s Operating
Cost Share set forth in the preceding portion of this sentence shall apply only
to expenses that are determined and allocated by Landlord on a Center-wide or
multi-building basis, subject to any adjustments required under any other
applicable provisions of this Section 7.1, and that Tenant’s Operating Cost
Share shall be one hundred percent (100%) with respect to any Operating Expenses
defined in Section 7.2 that are reasonably allocable solely to either of the
Buildings and/or to a separate legal parcel (if any) on which either of the
Buildings is located; and provided further, that during the period from the
Effective Date to (but not including) the Building 2 Commencement Date, Tenant’s
Operating Cost Share with respect to Center-wide or multi-building expenses
shall be ten and seventy-three hundredths percent (10.73%), reflecting solely
the square footage of Building 3. As of the date of this Lease, Landlord
represents that Landlord’s current practice is to allocate only the security

 

11



--------------------------------------------------------------------------------

expenses for the Center on a Center-wide basis and that all other Operating
Expenses (including, but not limited to, real and personal property taxes and
assessments, insurance, Building maintenance, property management, landscape
maintenance and irrigation, and parking area maintenance and lighting) are
determined and allocated on a stand-alone basis to the respective Buildings
and/or to the separate legal parcels (if any) on which the respective Buildings
are located.

 

(b) Tenant’s Operating Cost Share as specified in paragraph (a) of this Section
with respect to Operating Expenses which are determined and allocated on a
Center-wide or multi-building basis is based upon an area of 67,672 square feet
for Building 3, upon an area of 47,566 square feet for Building 2, and upon an
aggregate area of 630,528 square feet for the existing buildings owned by
Landlord in the Center and consolidated with the Buildings for operation,
maintenance, common area and Operating Expense purposes. If the actual area of
the buildings owned from time to time by Landlord in the Center and consolidated
with the Buildings for operation, maintenance, common area and Operating Expense
purposes, as such area is determined in good faith by Landlord’s architect on
the same basis of measurement under which the respective Buildings have been
determined to contain the respective square footages indicated above in this
paragraph (from the exterior faces of exterior walls and from the dripline of
any overhangs, except that in the case of any two-story recesses or overhangs,
the area to the dripline of the overhang shall be counted as part of the area of
the first story but not as part of the area of the second story), differs from
the assumed figure set forth above (including, but not limited to, any such
difference arising from any construction of additional buildings in the Center
as contemplated in Section 7.1(c) hereof), then Tenant’s Operating Cost Share as
it applies to Operating Expenses that are determined and allocated on a
Center-wide or multi-building basis shall be adjusted to reflect the actual
areas so determined as they exist from time to time.

 

(c) If Landlord at any time constructs additional buildings in the Center or on
any adjacent property owned by Landlord and operated, for common area purposes,
on an integrated basis with the Center, then Tenant’s Operating Cost Share as it
applies to Operating Expenses that are determined and allocated on a Center-wide
or multi-building basis shall be adjusted to be equal to the percentage
determined by dividing the gross square footage of the Buildings as they exist
from time to time by the gross square footage of all buildings located in the
Center or on any applicable adjacent property owned by Landlord as described
above. In determining such percentage, a building shall be taken into account
from and after the date on which a tenant first enters into possession of the
building or a portion thereof, and the good faith determination of the gross
square footage of any such building by Landlord’s architects shall be final and
binding upon the parties.

 

7.2 Definition Of Operating Expenses.

 

(a) Subject to the exclusions and provisions hereinafter contained, the term
“Operating Expenses” shall mean the total costs and expenses incurred by or
allocable to Landlord for management, operation and maintenance of the
Improvements, the Buildings, the Property and the Center (or, in the case of
items that are determined and allocated on a stand-alone basis as described in
Section 7.1, that portion of the Property and the Center on which the Building
is located), including, without limitation, costs and expenses of (i) insurance
(including

 

12



--------------------------------------------------------------------------------

earthquake and environmental insurance), property management, landscaping, and
the operation, repair and maintenance of buildings and Common Areas (including,
without limitation, repair and maintenance of the Breezeway, the costs of which
repair and maintenance shall constitute an Operating Expense specially allocable
half to Building 2 and half to the adjacent building as provided in Section
1.1(b) above); (ii) all utilities and services; (iii) real and personal property
taxes and assessments or substitutes therefor levied or assessed against the
Center or any part thereof, including (but not limited to) any possessory
interest, use, business, license or other taxes or fees, any taxes imposed
directly on rents or services, any assessments or charges for police or fire
protection, housing, transit, open space, street or sidewalk construction or
maintenance or other similar services from time to time by any governmental or
quasi-governmental entity, and any other new taxes on landlords in addition to
taxes now in effect; (iv) supplies, equipment, utilities and tools used in
management, operation and maintenance of the Center; (v) capital improvements to
the Center, the Improvements or the Buildings, amortized over a reasonable
period, (aa) which reduce or will cause future reduction of other items of
Operating Expenses for which Tenant is otherwise required to contribute or (bb)
which are required by law, ordinance, regulation or order of any governmental
authority or (cc) of which Tenant has use or which benefit Tenant; and (vi) any
other costs (including, but not limited to, any parking or utilities fees or
surcharges) allocable to or paid by Landlord, as owner of the Center, Buildings
or Improvements, pursuant to any applicable laws, ordinances, regulations or
orders of any governmental or quasi-governmental authority or pursuant to the
terms of any declarations of covenants, conditions and restrictions now or
hereafter affecting the Center or any other property over which Tenant has
non-exclusive use rights as contemplated in Section 1.1(b) hereof. Operating
Expenses shall not include any costs attributable to Landlord’s Work, nor any
costs attributable to the initial construction of the Buildings or of Common
Area improvements in the Center. The distinction between items of ordinary
operating maintenance and repair and items of a capital nature shall be made in
accordance with generally accepted accounting principles applied on a consistent
basis or in accordance with tax accounting principles, as determined in good
faith by Landlord’s accountants.

 

(b) Notwithstanding anything to the contrary contained in this Lease, the
following shall not be included within Operating Expenses:

 

(i) Costs of maintenance or repair of the roof membrane for any building, except
during periods (if any) in which costs of maintenance or repair of the roof
membranes for the Buildings are likewise included as an Operating Expense
(rather than being incurred directly by Tenant or passed through directly to
Tenant);

 

(ii) Leasing commissions, attorneys’ fees, costs, disbursements, and other
expenses incurred in connection with negotiations or disputes with tenants, or
in connection with leasing, renovating or improving space for tenants or other
occupants or prospective tenants or other occupants of the Center or of any
other property owned by Landlord;

 

(iii) The cost of any service sold to any tenant (including Tenant) or other
occupant for which Landlord is entitled to be reimbursed as an additional charge
or rental over and above the basic rent and operating expenses payable under the
lease with that tenant;

 

13



--------------------------------------------------------------------------------

(iv) Any depreciation on the Buildings or on any other improvements in the
Center or on any other property owned by Landlord;

 

(v) Expenses in connection with services or other benefits of a type that are
not offered or made available to Tenant but that are provided to another tenant
of the Center or of any other property owned by Landlord;

 

(vi) Costs incurred due to Landlord’s violation of any terms or conditions of
this Lease or of any other lease relating to the Buildings or to any other
portion of the Center or of any other property owned by Landlord;

 

(vii) Overhead profit increments paid to any subsidiary or affiliate of Landlord
for management or other services on or to the Center or any portion thereof or
any other property owned by Landlord, or for supplies or other materials to the
extent that the cost of the services, supplies or materials exceeds the cost
that would have been paid had the services, supplies or materials been provided
by unaffiliated parties on a competitive basis;

 

(viii) All interest, loan fees and other carrying costs related to any mortgage
or deed of trust or related to any capital item, and all rental and other
amounts payable under any ground or underlying lease, or under any lease for any
equipment ordinarily considered to be of a capital nature (except (A) janitorial
equipment which is not affixed to the Buildings and/or (B) equipment the cost of
which, if purchased, would be considered an amortizable Operating Expense under
the provisions of this Section 7.2, notwithstanding the capital nature of such
equipment);

 

(ix) Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

 

(x) Advertising and promotional expenditures;

 

(xi) Costs of repairs and other work occasioned by fire, windstorm or other
casualty of an insurable nature, except to the extent of any applicable
deductible amounts under insurance actually carried by Landlord;

 

(xii) Any costs, fines or penalties incurred due to violations by Landlord of
any governmental rule or authority or of this Lease or any other lease of any
portion of the Center or any other property owned by Landlord, or due to
Landlord’s negligence or willful misconduct;

 

(xiii) Management fees to the extent they exceed, in any given period, one
percent (1%) of gross income (rent and Operating Expenses) received by Landlord
with respect to the Center (and any other property owned by Landlord and
operated on an integrated basis with the Center for operation, maintenance and
common area purposes) during the applicable period;

 

14



--------------------------------------------------------------------------------

(xiv) Costs for sculpture, paintings or other objects of art, and for any
insurance thereon or extraordinary security in connection therewith;

 

(xv) Wages, salaries or other compensation paid to any executive employees above
the grade of building manager;

 

(xvi) The cost of correcting any building code or other violations which were
violations prior to the Effective Date;

 

(xvii) The cost of containing, removing or otherwise remediating any
contamination of the Center (including the underlying land and groundwater) by
any toxic or hazardous materials (including, without limitation, asbestos and
PCBs); and

 

(xviii) Premiums for earthquake insurance coverage, but only to the extent (if
any) that such premiums exceed, in any applicable period, a commercially
reasonable rate, taking into account all relevant factors (including, but not
limited to, the nature, size and location of the Center, the nature and value of
the improvements therein that are owned by or insurable by Landlord, and the
general availability and cost of commercial earthquake insurance in the
insurance markets existing from time to time during the term of this Lease).

 

7.3 Determination Of Operating Expenses. On or before the Effective Date and
during the last month of each calendar year of the term of this Lease (“Lease
Year”), or as soon thereafter as practical, Landlord shall provide Tenant notice
of Landlord’s estimate of the Operating Expenses for the ensuing Lease Year or
applicable portion thereof. On or before the first day of each month during the
ensuing Lease Year or applicable portion thereof, beginning on the Effective
Date with respect to Building 3 and on the Building 2 Commencement Date with
respect to Building 2, Tenant shall pay to Landlord Tenant’s Operating Cost
Share of the portion of such estimated Operating Expenses allocable (on a
prorata basis) to the applicable Building or Buildings for such month; provided,
however, that if such notice is not given in the last month of a Lease Year,
Tenant shall continue to pay on the basis of the prior year’s estimate, if any,
until the month after such notice is given. If at any time or times it appears
to Landlord that the actual Operating Expenses will vary from Landlord’s
estimate by more than five percent (5%), Landlord may, by notice to Tenant,
revise its estimate for such year and subsequent payments by Tenant for such
year shall be based upon such revised estimate.

 

7.4 Final Accounting For Lease Year.

 

(a) Within ninety (90) days after the close of each Lease Year, or as soon after
such 90-day period as practicable, Landlord shall deliver to Tenant a statement
of Tenant’s Operating Cost Share of the Operating Expenses for such Lease Year
prepared by Landlord from Landlord’s books and records, which statement shall be
final and binding on Landlord and Tenant (except as provided in Section 7.4(b)).
If on the basis of such statement Tenant owes an

 

15



--------------------------------------------------------------------------------

amount that is more or less than the estimated payments for such Lease Year
previously made by Tenant, Tenant or Landlord, as the case may be, shall pay the
deficiency to the other party within thirty (30) days after delivery of the
statement. Failure or inability of Landlord to deliver the annual statement
within such ninety (90) day period shall not impair or constitute a waiver of
Tenant’s obligation to pay Operating Expenses, or cause Landlord to incur any
liability for damages.

 

(b) At any time within three (3) months after receipt of Landlord’s annual
statement of Operating Expenses as contemplated in Section 7.4(a), Tenant shall
be entitled, upon reasonable written notice to Landlord and during normal
business hours at Landlord’s office or such other places as Landlord shall
designate, to inspect and examine those books and records of Landlord relating
to the determination of Operating Expenses for the immediately preceding Lease
Year covered by such annual statement or, if Tenant so elects by written notice
to Landlord, to request an independent audit of such books and records. The
independent audit of the books and records shall be conducted by a certified
public accountant acceptable to both Landlord and Tenant or, if the parties are
unable to agree, by a certified public accountant appointed by the Presiding
Judge of the San Mateo County Superior Court upon the application of either
Landlord or Tenant (with notice to the other party). In either event, such
certified public accountant shall be one who is not then employed in any
capacity by Landlord or Tenant or by any of their respective affiliates. The
audit shall be limited to the determination of the amount of Operating Expenses
for the subject Lease Year, and shall be based on generally accepted accounting
principles and tax accounting principles, consistently applied. If it is
determined, by mutual agreement of Landlord and Tenant or by independent audit,
that the amount of Operating Expenses billed to or paid by Tenant for the
applicable Lease Year was incorrect, then the appropriate party shall pay to the
other party the deficiency or overpayment, as applicable, within thirty (30)
days after the final determination of such deficiency or overpayment. All costs
and expenses of the audit shall be paid by Tenant unless the audit shows that
Landlord overstated Operating Expenses for the subject Lease Year by more than
five percent (5%), in which case Landlord shall pay all costs and expenses of
the audit. Each party agrees to maintain the confidentiality of the findings of
any audit in accordance with the provisions of this Section 7.4.

 

7.5 Proration. If the Effective Date or the Building 2 Commencement Date falls
on a day other than the first day of a Lease Year or if this Lease terminates on
a day other than the last day of a Lease Year, then the amount of Operating
Expenses payable by Tenant with respect to such first or last partial Lease Year
shall be prorated on the basis which the number of days during such Lease Year
in which this Lease is in effect bears to 365. The termination of this Lease
shall not affect the obligations of Landlord and Tenant pursuant to Section 7.4
to be performed after such termination.

 

8. UTILITIES

 

8.1 Payment. Commencing with the Effective Date with respect to Building 3 and
with the Building 2 Commencement Date with respect to Building 2, and thereafter
throughout the term of this Lease, Tenant shall pay, before delinquency, all
charges for water, gas, heat, light, electricity, power, sewer, telephone, alarm
system, janitorial and other services or utilities

 

16



--------------------------------------------------------------------------------

supplied to or consumed in or with respect to the Buildings (other than any
separately metered costs for water, electricity or other services or utilities
furnished with respect to the Common Areas, which costs shall be paid by
Landlord and shall constitute Operating Expenses under Section 7.2 hereof),
including any taxes on such services and utilities. It is the intention of the
parties that all such services shall be separately metered to the Buildings. In
the event that any of such services supplied to the Buildings are not separately
metered, then the amount thereof shall be an item of Operating Expenses and
shall be paid as provided in Article 7.

 

8.2 Interruption. There shall be no abatement of rent or other charges required
to be paid hereunder and Landlord shall not be liable in damages or otherwise
for interruption or failure of any service or utility furnished to or used with
respect to the Buildings or Property because of accident, making of repairs,
alterations or improvements, severe weather, difficulty or inability in
obtaining services or supplies, labor difficulties or any other cause.
Notwithstanding the foregoing provisions of this Section 8.2, however, in the
event of any interruption or failure of any service or utility to a Building or
Buildings that (i) is caused in whole or in material part by the active
negligence or willful misconduct of Landlord or its agents or employees and (ii)
continues for more than three (3) business days and (iii) materially impairs
Tenant’s ability to use the applicable Building(s) for the intended purposes
hereunder, then following such three (3) business day period, Tenant’s
obligations for payment of rent and other charges under this Lease shall be
abated in proportion to the degree of impairment of Tenant’s use of the affected
Building(s), and such abatement shall continue until Tenant’s use of the
affected Building(s) is no longer materially impaired thereby.

 

9. ALTERATIONS; SIGNS

 

9.1 Right To Make Alterations. Tenant shall make no alterations, additions or
improvements to the Buildings or the Property, other than interior
non-structural alterations costing less than Fifty Thousand Dollars ($50,000.00)
in the aggregate, per Building, during any twelve (12) month period, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. All such alterations, additions and improvements shall be
completed with due diligence in a first-class workmanlike manner, in compliance
with plans and specifications approved in writing by Landlord and in compliance
with all applicable laws, ordinances, rules and regulations, and to the extent
Landlord’s consent is not otherwise required hereunder for such alterations,
additions or improvements, Tenant shall give prompt written notice thereof to
Landlord. Tenant shall cause any contractors engaged by Tenant for work in the
Buildings or on the Property to maintain public liability and property damage
insurance, and other customary insurance, with such terms and in such amounts as
Landlord may reasonably require, naming as additional insureds Landlord and any
of its partners, shareholders, property managers and lenders designated by
Landlord for this purpose, and shall furnish Landlord with certificates of
insurance or other evidence that such coverage is in effect. Notwithstanding any
other provisions of this Section 9.1, under no circumstances shall Tenant make
any structural alterations or improvements, or any substantial changes to the
roof or substantial equipment installations on the roof, or any substantial
changes or alterations to the building systems, without Landlord’s prior written
consent (which consent shall not be unreasonably withheld or delayed). If Tenant
so requests in seeking Landlord’s consent to any alterations, additions or
improvements, Landlord shall specify in granting such consent whether Landlord
intends to

 

17



--------------------------------------------------------------------------------

require that Tenant remove such alterations, additions or improvements (or any
specified portions thereof) upon expiration or termination of this Lease.
Landlord shall receive no fee for supervision, profit, overhead or general
conditions in connection with any alterations, additions or improvements
constructed or installed by Tenant under this Lease.

 

9.2 Title To Alterations. All alterations, additions and improvements installed
in, on or about the Buildings or the Property shall become part of the Property
and shall become the property of Landlord, unless Landlord elects to require
Tenant to remove the same upon the termination of this Lease; provided, however,
that the foregoing shall not apply to Tenant’s movable furniture and equipment
and trade fixtures. Tenant shall promptly repair any damage caused by its
removal of any such furniture, equipment or trade fixtures. Notwithstanding any
other provisions of this Article 9, however, (a) under no circumstances shall
Tenant have any right to remove from the Buildings or the Property, during the
term of this Lease or at the expiration or termination of this Lease, any lab
benches, fume hoods, cold rooms or other similar improvements and equipment
existing in the Buildings (i) in the case of Building 3, at the time Tenant took
occupancy of Building 3 pursuant to the Sublease, and/or (ii) in the case of
Buildings 2, on the Building 2 Commencement Date, in each case except with
Landlord’s written consent (which consent may take the form of either (x) a
separate written consent or (y) a written approval of plans for proposed
alterations or improvements, if and to the extent that such plans specifically
show the removal or relocation of any existing lab benches, fume hoods, cold
rooms or other similar improvements or equipment as part of the proposed
alterations or improvements), and (b) if Tenant requests Landlord’s written
consent to any alterations, additions or improvements under Section 9.1 hereof
and, in requesting such consent, asks that Landlord specify whether Landlord
will require removal of such alterations, additions or improvements upon
termination or expiration of this Lease, then Landlord shall not be entitled to
require such removal unless Landlord specified its intention to do so at the
time of granting of Landlord’s consent to the requested alterations, additions
or improvements. Nothing in this Section 9.2 is intended, or shall be construed,
to alter or impair any ownership rights acquired by Tenant with respect to any
such existing personal property, furnishings or equipment previously owned by
Sugen, Inc. and conveyed by Sugen, Inc. to Tenant pursuant to the Sublease (as
specified in Paragraph 4 of the Sublease and Exhibit C-1 to the Sublease).

 

9.3 Tenant Fixtures. Subject to the final sentence of Section 9.2 and to Section
9.5, Tenant may install, remove and reinstall trade fixtures without Landlord’s
prior written consent, except that installation and removal of any fixtures
which are affixed to the Buildings or the Property or which affect the exterior
or structural portions of the Buildings or the building systems shall require
Landlord’s written approval, which approval shall not be unreasonably withheld
or delayed. Subject to the provisions of Section 9.5, the foregoing shall apply
to Tenant’s signs, logos and insignia, all of which Tenant shall have the right
to place and remove and replace (a) only with Landlord’s prior written consent
as to location, size and composition, which consent shall not be unreasonably
withheld or delayed, and (b) only in compliance with all restrictions and
requirements of applicable law and of any covenants, conditions and restrictions
or other written agreements now or hereafter applicable to the Property. Tenant
shall immediately repair any damage caused by installation and removal of
fixtures under this Section 9.3.

 

18



--------------------------------------------------------------------------------

9.4 No Liens. Tenant shall at all times keep the Buildings and the Property free
from all liens and claims of any contractors, subcontractors, materialmen,
suppliers or any other parties employed either directly or indirectly by Tenant
in construction work on the Buildings or the Property. Tenant may contest any
claim of lien, but only if, prior to such contest, Tenant either (i) posts
security in the amount of the claim, plus estimated costs and interest, or (ii)
records a bond of a responsible corporate surety in such amount as may be
required to release the lien from the Buildings and the Property. Tenant shall
indemnify, defend and hold Landlord harmless against any and all liability,
loss, damage, cost and other expenses, including, without limitation, reasonable
attorneys’ fees, arising out of claims of any lien for work performed or
materials or supplies furnished at the request of Tenant or persons claiming
under Tenant.

 

9.5 Signs. Without limiting the generality of the provisions of Section 9.3
hereof, Tenant shall have the right to display its corporate name and logo on
the Buildings and in front of the entrances to the respective Buildings, subject
to Landlord’s prior approval as to location, size, design and composition (which
approval shall not be unreasonably withheld or delayed), subject to the
established sign criteria for the Britannia Pointe Grand Business Park and
subject to all restrictions and requirements of applicable law and of any
covenants, conditions and restrictions or other written agreements now or
hereafter applicable to the Property.

 

10. MAINTENANCE AND REPAIRS

 

10.1 Landlord’s Work.

 

(a) Landlord shall repair and maintain or cause to be repaired and maintained
the Common Areas of the Property and the roof (structural portions only),
exterior walls and other structural portions of the Buildings. In addition,
Landlord shall repair and maintain the Breezeway, which is an area of shared use
(for ingress and egress) between Tenant and the tenant of the adjacent building
at 230 East Grand Avenue. The cost of all work performed by Landlord under this
Section 10.1 shall be an Operating Expense hereunder, except to the extent such
work (i) is required due to the negligence of Landlord, (ii) involves the repair
or correction of a condition or defect that Landlord is required to correct
pursuant to Section 5.2 hereof, (iii) is a capital expense not includible as an
Operating Expense under Section 7.2 hereof, or (iv) is required due to the
negligence or willful misconduct of Tenant or its agents, employees or invitees
(in which event Tenant shall bear the full cost of such work pursuant to the
indemnification provided in Section 12.6 hereof, subject to the release set
forth in Section 12.4 hereof). Tenant knowingly and voluntarily waives the right
to make repairs at Landlord’s expense, except to the extent permitted by Section
10.1(b) below, or to offset the cost thereof against rent, under any law,
statute, regulation or ordinance now or hereafter in effect.

 

(b) If Landlord fails to perform any repairs or maintenance required to be
performed by Landlord on the Buildings under Section 10.1(a) and such failure
continues for thirty (30) days or more after Tenant gives Landlord written
notice of such failure (or, if such repairs or maintenance cannot reasonably be
performed within such 30-day period, then if Landlord fails to commence
performance within such 30-day period and thereafter to pursue such performance
diligently to completion), then Tenant shall have the right to perform such
repairs or maintenance and Landlord shall reimburse Tenant for the reasonable
cost thereof

 

19



--------------------------------------------------------------------------------

within fifteen (15) days after written notice from Tenant of the completion and
cost of such work, accompanied by copies of invoices or other reasonable
supporting documentation. Under no circumstances, however, shall Tenant have any
right to offset the cost of any such work against rent or other charges falling
due from time to time under this Lease.

 

10.2 Tenant’s Obligation For Maintenance.

 

(a) Good Order, Condition And Repair. Except as provided in Section 10.1 hereof,
Tenant at its sole cost and expense shall keep and maintain in good and sanitary
order, condition and repair the Buildings and every part thereof, wherever
located, including but not limited to the roof (non-structural portions only),
signs, interior, ceiling, electrical system, plumbing system, telephone and
communications systems of the Buildings, the HVAC equipment and related
mechanical systems serving the Buildings (for which equipment and systems Tenant
shall enter into a service contract with a person or entity designated or
approved by Landlord), all doors, door checks, windows, plate glass, door
fronts, exposed plumbing and sewage and other utility facilities, fixtures,
lighting, wall surfaces, floor surfaces and ceiling surfaces of the Buildings
and all other interior repairs, foreseen and unforeseen, with respect to the
Buildings, as required.

 

(b) Landlord’s Remedy. If Tenant, after notice from Landlord, fails to make or
perform promptly any repairs or maintenance which are the obligation of Tenant
hereunder, Landlord shall have the right, but shall not be required, to enter
the Buildings and make the repairs or perform the maintenance necessary to
restore the Buildings to good and sanitary order, condition and repair.
Immediately on demand from Landlord, the cost of such repairs shall be due and
payable by Tenant to Landlord.

 

(c) Condition Upon Surrender. At the expiration or sooner termination of this
Lease, Tenant shall surrender the Buildings and the Improvements, including any
additions, alterations and improvements thereto, broom clean, in good and
sanitary order, condition and repair, ordinary wear and tear excepted, first,
however, removing all goods and effects of Tenant and all and fixtures and items
required to be removed or specified to be removed at Landlord’s election
pursuant to this Lease (including, but not limited to, any such removal required
as a result of an election duly made by Landlord to require such removal as
contemplated in Section 9.2), and repairing any damage caused by such removal.
Tenant shall not have the right to remove fixtures or equipment if Tenant is in
default hereunder unless Landlord specifically waives this provision in writing.
Tenant expressly waives any and all interest in any personal property and trade
fixtures not removed from the Property by Tenant at the expiration or
termination of this Lease, agrees that any such personal property and trade
fixtures may, at Landlord’s election, be deemed to have been abandoned by
Tenant, and authorizes Landlord (at its election and without prejudice to any
other remedies under this Lease or under applicable law) to remove and either
retain, store or dispose of such property at Tenant’s cost and expense, and
Tenant waives all claims against Landlord for any damages resulting from any
such removal, storage, retention or disposal.

 

20



--------------------------------------------------------------------------------

11. USE OF PROPERTY

 

11.1 Permitted Use. Subject to Sections 11.3, 11.4 and 11.6 hereof, Tenant shall
use the Buildings solely for a laboratory research and development facility,
including (but not limited to) wet chemistry and biology labs, clean rooms,
pilot scale, clinical scale and GMP scale manufacturing, storage and use of
toxic and radioactive materials (subject to the provisions of Section 11.6
hereof), administrative offices, and other lawful purposes reasonably related to
or incidental to such specified uses (subject in each case to receipt of all
necessary approvals from the City of South San Francisco and other governmental
agencies having jurisdiction over the Buildings), and for no other purpose.

 

11.2 [Omitted.]

 

11.3 No Nuisance. Tenant shall not use the Property for or carry on or permit
upon the Property or any part thereof any offensive, noisy or dangerous trade,
business, manufacture, occupation, odor or fumes, or any nuisance or anything
against public policy, nor interfere with the rights or business of Landlord in
the Buildings or the Property, nor commit or allow to be committed any waste in,
on or about the Property. Tenant shall not do or permit anything to be done in
or about the Property, nor bring nor keep anything therein, which will in any
way cause the Property to be uninsurable with respect to the insurance required
by this Lease or with respect to standard fire and extended coverage insurance
with vandalism, malicious mischief and riot endorsements.

 

11.4 Compliance With Laws. Tenant shall not use the Property or permit the
Property to be used in whole or in part for any purpose or use that is in
violation of any applicable laws, ordinances, regulations or rules of any
governmental agency or public authority. Tenant shall keep the Buildings and
Improvements equipped with all safety appliances required by law, ordinance or
insurance on the Property, or any order or regulation of any public authority,
because of Tenant’s particular use of the Property. Tenant shall procure all
licenses and permits required for use of the Property. Tenant shall use the
Property in strict accordance with all applicable ordinances, rules, laws and
regulations and shall comply with all requirements of all governmental
authorities now in force or which may hereafter be in force pertaining to the
use of the Property by Tenant, including, without limitation, regulations
applicable to noise, water, soil and air pollution, and making such
nonstructural alterations and additions thereto as may be required from time to
time by such laws, ordinances, rules, regulations and requirements of
governmental authorities or insurers of the Property (collectively,
“Requirements”) because of Tenant’s construction of improvements in or other
particular use of the Property. Any structural alterations or additions required
from time to time by applicable Requirements because of Tenant’s construction of
improvements in the Buildings or other particular use of the Property shall, at
Landlord’s election, either (i) be made by Tenant, at Tenant’s sole cost and
expense, in accordance with the procedures and standards set forth in Section
9.1 for alterations by Tenant, or (ii) be made by Landlord at Tenant’s sole cost
and expense, in which event Tenant shall pay to Landlord as additional rent,
within ten (10) days after demand by Landlord, an amount equal to all reasonable
costs incurred by Landlord in connection with such alterations or additions. The
judgment of any court, or the admission by Tenant in any proceeding against
Tenant, that Tenant has violated any law, statute, ordinance or governmental
rule, regulation or requirement shall be conclusive of such violation as between
Landlord and Tenant.

 

21



--------------------------------------------------------------------------------

11.5 Liquidation Sales. Tenant shall not conduct or permit to be conducted any
auction, bankruptcy sale, liquidation sale, or going out of business sale, in,
upon or about the Property, whether said auction or sale be voluntary,
involuntary or pursuant to any assignment for the benefit of creditors, or
pursuant to any bankruptcy or other insolvency proceeding.

 

11.6 Environmental Matters.

 

(a) For purposes of this Section, “hazardous substance” shall mean the
substances included within the definitions of the term “hazardous substance”
under (i) the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq., and the regulations
promulgated thereunder, as amended, (ii) the California Carpenter-Presley-Tanner
Hazardous Substance Account Act, California Health & Safety Code §§ 25300 et
seq., and regulations promulgated thereunder, as amended, (iii) the Hazardous
Materials Release Response Plans and Inventory Act, California Heath & Safety
Code §§ 25500 et seq., and regulations promulgated thereunder, as amended, and
(iv) petroleum; “hazardous waste” shall mean (i) any waste listed as or meeting
the identified characteristics of a “hazardous waste” under the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., and
regulations promulgated pursuant thereto, as amended (collectively, “RCRA”),
(ii) any waste meeting the identified characteristics of “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under the California
Hazardous Waste Control Law, California Health & Safety Code §§ 25100 et seq.,
and regulations promulgated pursuant thereto, as amended (collectively, the
“CHWCL”), and/or (iii) any waste meeting the identified characteristics of
“medical waste” under California Health & Safety Code §§ 25015-25027.8, and
regulations promulgated thereunder, as amended; and “hazardous waste facility”
shall mean a hazardous waste facility as defined under the CHWCL.

 

(b) Without limiting the generality of the obligations set forth in Section 11.4
of this Lease:

 

(i) Tenant shall not cause or permit any hazardous substance or hazardous waste
to be brought upon, kept, stored or used in or about the Property without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, except that Tenant, in connection with its permitted use of the
Property as provided in Section 11.1, may keep, store and use materials that
constitute hazardous substances which are customary for such permitted use,
provided such hazardous substances are kept, stored and used in quantities which
are customary for such permitted use and are kept, stored and used in full
compliance with clauses (ii) and (iii) immediately below.

 

(ii) Tenant shall comply with all applicable laws, rules, regulations, orders,
permits, licenses and operating plans of any governmental authority with respect
to the receipt, use, handling, generation, transportation, storage, treatment
and/or disposal of hazardous substances or wastes by Tenant or its agents or
employees, and Tenant will provide Landlord with copies of all permits,
licenses, registrations and other similar documents that authorize Tenant to
conduct any such activities in connection with its authorized use of the
Property from time to time.

 

22



--------------------------------------------------------------------------------

(iii) Tenant shall not (A) operate on or about the Property any facility
required to be permitted or licensed as a hazardous waste facility or for which
interim status as such is required, nor (B) store any hazardous wastes on or
about the Property for ninety (90) days or more, nor (C) conduct any other
activities on or about the Property that could result in the Property being
deemed to be a “hazardous waste facility” (including, but not limited to, any
storage or treatment of hazardous substances or hazardous wastes which could
have such a result).

 

(iv) Tenant shall comply with all applicable laws, rules, regulations, orders
and permits relating to underground storage tanks installed by Tenant or its
agents or employees or at the request of Tenant (including any installation,
monitoring, maintenance, closure and/or removal of such tanks) as such tanks are
defined in California Health & Safety Code § 25281(x), including, without
limitation, complying with California Health & Safety Code §§ 25280-25299.7 and
the regulations promulgated thereunder, as amended. Tenant shall furnish to
Landlord copies of all registrations and permits issued to or held by Tenant
from time to time for any and all underground storage tanks located on or under
the Property.

 

(v) If applicable, Tenant shall provide Landlord in writing the following
information and/or documentation within fifteen (15) days after the Effective
Date, and shall update such information at least annually, on or before each
anniversary of the Effective Date, to reflect any change in or addition to the
required information and/or documentation (provided, however, that in the case
of the materials described in subparagraphs (B), (C) and (E) below, Tenant shall
not be required to deliver copies of such materials to Landlord but shall
maintain copies of such materials to such extent and for such periods as may be
required by applicable law and shall permit Landlord or its representatives to
inspect and copy such materials during normal business hours at any time and
from time to time upon reasonable notice to Tenant):

 

(A) A list of all hazardous substances and/or wastes that Tenant receives, uses,
handles, generates, transports, stores, treats or disposes of from time to time
in connection with its operations on the Property.

 

(B) All Material Safety Data Sheets (“MSDS’s”), if any, required to be completed
with respect to operations of Tenant at the Property from time to time in
accordance with Title 26, California Code of Regulations § 8-5194 or 42 U.S.C. §
11021, or any amendments thereto, and any Hazardous Materials Inventory Sheets
that detail the MSDS’s.

 

(C) All hazardous waste manifests (as defined in Title 26, California Code of
Regulations § 22-66481), if any, that Tenant is required to complete from time
to time in connection with its operations at the Property.

 

23



--------------------------------------------------------------------------------

(D) A copy of any Hazardous Materials Management Plan required from time to time
with respect to Tenant’s operations at the Property, pursuant to California
Health & Safety Code §§ 25500 et seq., and any regulations promulgated
thereunder, as amended.

 

(E) Any Contingency Plans and Emergency Procedures required of Tenant from time
to time due to its operations in accordance with Title 26, California Code of
Regulations §§ 22-67140 et seq., and any amendments thereto, and any Training
Programs and Records required under Title 26, California Code of Regulations, §
22-67105, and any amendments thereto.

 

(F) Copies of any biennial reports to be furnished to the California Department
of Health Services from time to time relating to hazardous substances or wastes,
pursuant to Title 26, California Code of Regulations, § 22-66493, and any
amendments thereto.

 

(G) Copies of all industrial wastewater discharge permits issued to or held by
Tenant from time to time in connection with its operations on the Property.

 

(H) Copies of any other lists or inventories of hazardous substances and/or
wastes on or about the Property that Tenant is otherwise required to prepare and
file from time to time with any governmental or regulatory authority.

 

(vi) Tenant shall secure Landlord’s prior written approval for any proposed
receipt, storage, possession, use, transfer or disposal of “radioactive
materials” or “radiation,” as such materials are defined in Title 26, California
Code of Regulations § 17-30100, and/or any other materials possessing the
characteristics of the materials so defined, which approval Landlord may
withhold in its sole and absolute discretion; provided, that such approval shall
not be required for any radioactive materials for which Tenant has secured prior
written approval of the Nuclear Regulatory Commission and delivered to Landlord
a copy of such approval. Tenant, in connection with any such authorized receipt,
storage, possession, use, transfer or disposal of radioactive materials or
radiation, shall:

 

(A) Comply with all federal, state and local laws, rules, regulations, orders,
licenses and permits issued to or applicable to Tenant with respect to its
business operations on the Property;

 

(B) Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord and its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, a list of all radioactive materials or radiation received, stored,
possessed, used, transferred or disposed of by Tenant or in connection with the

 

24



--------------------------------------------------------------------------------

operation of Tenant’s business on the Property from time to time, to the extent
not already disclosed through delivery of a copy of a Nuclear Regulatory
Commission approval with respect thereto as contemplated above; and

 

(C) Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, all licenses, registration materials, inspection reports,
governmental orders and permits in connection with the receipt, storage,
possession, use, transfer or disposal of radioactive materials or radiation by
Tenant or in connection with the operation of Tenant’s business on the Property
from time to time.

 

(vii) Tenant shall comply with any and all applicable laws, rules, regulations
and orders of any governmental authority with respect to the release into the
environment of any hazardous wastes or substances or radiation or radioactive
materials by Tenant or its agents or employees. Tenant shall give Landlord
immediate verbal notice of any unauthorized release of any such hazardous wastes
or substances or radiation or radioactive materials into the environment, and
shall follow such verbal notice with written notice to Landlord of such release
within twenty-four (24) hours of the time at which Tenant became aware of such
release.

 

(viii) Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, losses (including, but not limited to, loss of
rental income), damages, liabilities, costs, legal fees and expenses of any sort
arising out of or relating to (A) any failure by Tenant to comply with any
provisions of this paragraph 11.6(b), or (B) any receipt, use handling,
generation, transportation, storage, treatment, release and/or disposal of any
hazardous substance or waste or any radioactive material or radiation on or
about the Property as a proximate result of Tenant’s use of the Property or as a
result of any intentional or negligent acts or omissions of Tenant or of any
agent, employee or invitee of Tenant.

 

(ix) Tenant shall cooperate with Landlord in furnishing Landlord with complete
information regarding Tenant’s receipt, handling, use, storage, transportation,
generation, treatment and/or disposal of any hazardous substances or wastes or
radiation or radioactive materials. Upon request, Tenant shall grant Landlord
reasonable access at reasonable times to the Property to inspect Tenant’s
receipt, handling, use, storage, transportation, generation, treatment and/or
disposal of hazardous substances or wastes or radiation or radioactive
materials, provided that Landlord uses reasonable efforts to avoid any
unreasonable interference with Tenant’s business operations in exercising such
access and inspection rights, without thereby being deemed guilty of any
disturbance of Tenant’s use or possession and without being liable to Tenant in
any manner.

 

(x) Notwithstanding Landlord’s rights of inspection and review under this
paragraph 11.6(b), Landlord shall have no obligation or duty to so inspect or
review, and no third party shall be entitled to rely on Landlord to conduct any
sort of inspection or review by reason of the provisions of this paragraph
11.6(b).

 

25



--------------------------------------------------------------------------------

(xi) If Tenant receives, handles, uses, stores, transports, generates, treats
and/or disposes of any hazardous substances or wastes or radiation or
radioactive materials on or about the Property at any time during the term of
this Lease, then within thirty (30) days after the termination or expiration of
this Lease, Tenant at its sole cost and expense shall obtain and deliver to
Landlord an environmental study, performed by an expert reasonably satisfactory
to Landlord, evaluating the presence or absence of hazardous substances and
wastes, radiation and radioactive materials on and about the Property. Such
study shall be based on a reasonable and prudent level of tests and
investigations of the Property and surrounding areas (if appropriate), which
tests shall be conducted no earlier than the date of termination or expiration
of this Lease. Liability for any remedial actions required or recommended on the
basis of such study shall be allocated in accordance with Sections 11.4, 11.6,
12.6 and other applicable provisions of this Lease.

 

(c) Landlord shall indemnify, defend and hold Tenant harmless from and against
any and all claims, losses, damages, liabilities, costs, legal fees and expenses
of any sort arising out of or relating to (i) the presence on the Property of
any hazardous substances or wastes or radiation or radioactive materials as of
the Effective Date (other than as a result of any intentional or negligent acts
or omissions of Tenant or of any agent, employee or invitee of Tenant), (ii) any
unauthorized release into the environment (including, but not limited to, the
Property) of any hazardous substances or wastes or radiation or radioactive
materials to the extent such release results from the negligence of or willful
misconduct or omission by Landlord or its agents or employees, and/or (iii) the
presence on the Property of any hazardous substances or wastes or radiation or
radioactive materials arising after the Effective Date from any cause or source
other than as a result of any intentional or negligent acts or omissions of
Tenant or of any agent, employee or invitee of Tenant.

 

(d) The provisions of this Section 11.6 shall survive the termination of this
Lease.

 

12. INSURANCE AND INDEMNITY

 

12.1 Insurance.

 

(a) Tenant shall procure and maintain in full force and effect at all times
during the term of this Lease, at Tenant’s cost and expense, commercial general
liability insurance to protect against liability to the public, or to any
invitee of Tenant or Landlord, arising out of or related to the use of or
resulting from any accident occurring in, upon or about the Property, with
limits of liability of not less than (i) Three Million Dollars ($3,000,000.00)
per occurrence for bodily injury, personal injury and death, and Five Hundred
Thousand Dollars ($500,000.00) per occurrence for property damage, or (ii) a
combined single limit of liability of not less than Five Million Dollars
($5,000,000.00) per occurrence for bodily injury (including personal injury and
death) and property damage. Such insurance shall name Landlord, its

 

26



--------------------------------------------------------------------------------

general partners, its Managing Agent and any lender holding a deed of trust on
the Property from time to time (as designated in writing by Landlord to Tenant
from time to time) as additional insureds thereunder. The amount of such
insurance shall not be construed to limit any liability or obligation of Tenant
under this Lease. Tenant shall also procure and maintain in full force and
effect at all times during the term of this Lease, at Tenant’s cost and expense,
products/completed operations coverage on terms and in amounts (A) customary in
Tenant’s industry for companies engaged in the marketing of products on a scale
comparable to that in which Tenant is engaged from time to time and (B) mutually
satisfactory to Landlord and Tenant in their respective reasonable discretion.

 

(b) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s cost and expense (but reimbursable
as an Operating Expense under Section 7.2 hereof), commercial general liability
insurance to protect against liability arising out of or related to the use of
or resulting from any accident occurring in, upon or about the Property, with
combined single limit of liability of not less than Five Million Dollars
($5,000,000.00) per occurrence for bodily injury and property damage.

 

(c) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s cost and expense (but reimbursable
as an Operating Expense under Section 7.2 hereof), policies of property
insurance providing protection against “all risk of direct physical loss” (as
defined by and detailed in the Insurance Service Office’s Commercial Property
Program “Cause of Loss—Special Form [CP1030]” or its equivalent) for the shell
of the Buildings and for the improvements in the Common Areas of the Property,
on a full replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis).
Such insurance shall include earthquake and environmental coverage and shall
have such commercially reasonable deductibles and other terms as Landlord in its
reasonable discretion determines to be appropriate. Landlord shall have no
obligation under this paragraph (c) to carry property damage insurance for any
alterations, additions or improvements installed by Tenant or by any predecessor
tenant in the Buildings or on or about the Property.

 

(d) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Tenant’s cost and expense (chargeable, in
Landlord’s discretion, either as an Operating Expense allocable 100% to the
Buildings or as a direct pass-through to Tenant), policies of property insurance
providing protection against “all risk of direct physical loss” (as defined by
and detailed in the Insurance Service Office’s Commercial Property Program
“Cause of Loss-Special Form [CP1030]” or its equivalent) for the tenant
improvements existing in Building 3 on the date Tenant took occupancy of
Building 3 under the Sublease and existing in Building 2 on the Building 2
Commencement Date, and on all other alterations, additions and improvements
installed by Tenant from time to time in or about the Buildings, on a full
replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis).
Such insurance may have such commercially reasonable deductibles and other terms
as Landlord in its discretion determines to be appropriate, and shall name both
Tenant and Landlord as insureds as their interests may appear. The coverage
required to be maintained under this paragraph (d) may, in Landlord’s
discretion, be added to or combined with Landlord’s master policy carried under
paragraph (c)

 

27



--------------------------------------------------------------------------------

above, in which event Tenant shall be named as an insured only with respect to
the portion of the policy that covers tenant improvements as described in this
paragraph (d). Tenant shall provide to Landlord from time to time, upon request
by Landlord annually or at other reasonable intervals, an updated schedule of
values for the existing tenant improvements and any subsequently constructed
tenant improvements in the Buildings, and Landlord shall have no obligation or
liability with respect to any underinsurance of tenant improvements that results
from Tenant’s failure to keep Landlord informed from time to time, on a current
basis, of the insurable value of the tenant improvements in the Buildings.

 

12.2 Quality Of Policies And Certificates. All policies of insurance required
hereunder shall be issued by responsible insurers and, in the case of policies
carried or required to be carried by Tenant, shall be written as primary
policies not contributing with and not in excess of any coverage that Landlord
may carry. Tenant shall deliver to Landlord copies of policies or certificates
of insurance showing that said policies are in effect. The coverage provided by
such policies shall include the clause or endorsement referred to in Section
12.4. If Tenant fails to acquire, maintain or renew any insurance required to be
maintained by it under this Article 12 or to pay the premium therefor, then
Landlord, at its option and in addition to its other remedies, but without
obligation so to do, may procure such insurance, and any sums expended by it to
procure any such insurance on behalf of or in place of Tenant shall be repaid
upon demand, with interest as provided in Section 3.2 hereof. Tenant shall
obtain written undertakings from each insurer under policies required to be
maintained by it to notify all insureds thereunder at least thirty (30) days
prior to cancellation of coverage.

 

12.3 Workers’ Compensation. Tenant shall maintain in full force and effect
during the term of this Lease workers’ compensation insurance in at least the
minimum amounts required by law, covering all of Tenant’s employees working on
the Property.

 

12.4 Waiver Of Subrogation. To the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other with respect to (i)
damage to property, (ii) damage to the Property or any part thereof, or (iii)
claims arising by reason of any of the foregoing, but only to the extent that
any of the foregoing damages and claims under clauses (i)-(iii) hereof are
covered, and only to the extent of such coverage, by casualty insurance actually
carried or required to be carried hereunder by either Landlord or Tenant. This
provision is intended to waive fully, and for the benefit of each party, any
rights and claims which might give rise to a right of subrogation in any
insurance carrier. Each party shall procure a clause or endorsement on any
casualty insurance policy denying to the insurer rights of subrogation against
the other party to the extent rights have been waived by the insured prior to
the occurrence of injury or loss. Coverage provided by insurance maintained by
Tenant shall not be limited, reduced or diminished by virtue of the subrogation
waiver herein contained.

 

12.5 Increase In Premiums. Tenant shall do all acts and pay all expenses
necessary to insure that the Property is not used for purposes prohibited by any
applicable fire insurance, and that Tenant’s use of the Property complies with
all requirements necessary to obtain any such insurance. If Tenant uses or
permits the Property to be used in a manner which increases the existing rate of
any insurance carried by Landlord on the Property and such use continues for

 

28



--------------------------------------------------------------------------------

longer than a reasonable period specified in any written notice from Landlord to
Tenant identifying the rate increase and the factors causing the same, then
Tenant shall pay the amount of the increase in premium caused thereby, and
Landlord’s costs of obtaining other replacement insurance policies, including
any increase in premium, within ten (10) days after demand therefor by Landlord.

 

12.6 Indemnification.

 

(a) Tenant shall indemnify, defend and hold Landlord and its partners,
shareholders, officers, directors, agents and employees harmless from any and
all liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Landlord or which
Landlord may pay or incur by reason of the use, occupancy and enjoyment of the
Property by Tenant or any invitees, sublessees, licensees, assignees, employees,
agents or contractors of Tenant or holding under Tenant (including, but not
limited to, any such matters arising out of or in connection with any early
entry upon the Property by Tenant pursuant to Section 2.2 hereof) from any cause
whatsoever other than negligence or willful misconduct or omission by Landlord,
its agents or employees. Landlord and its partners, shareholders, officers,
directors, agents and employees shall not be liable for, and Tenant hereby
waives all claims against such persons for, damages to goods, wares and
merchandise in or upon the Property, or for injuries to Tenant, its agents or
third persons in or upon the Property, from any cause whatsoever other than
negligence or willful misconduct or omission by Landlord, its agents or
employees. Tenant shall give prompt notice to Landlord of any casualty or
accident in, on or about the Property.

 

(b) Landlord shall indemnify, defend and hold Tenant and its partners,
shareholders, officers, directors, agents and employees harmless from any and
all liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Tenant or which Tenant
may pay or incur, to the extent such liabilities or other matters arise in, on
or about the Property by reason of any negligence or willful misconduct or
omission by Landlord, its agents or employees.

 

12.7 Blanket Policy. Any policy required to be maintained hereunder may be
maintained under a so-called “blanket policy” insuring other parties and other
locations so long as the amount of insurance required to be provided hereunder
is not thereby diminished.

 

13. SUBLEASE AND ASSIGNMENT

 

13.1 Assignment And Sublease Of Buildings. Except in the case of a Permitted
Transfer, Tenant shall not have the right or power to assign its interest in
this Lease, or make any sublease of the Buildings or any portion thereof, nor
shall any interest of Tenant under this Lease be assignable involuntarily or by
operation of law, without on each occasion obtaining the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed. Any

 

29



--------------------------------------------------------------------------------

purported sublease or assignment of Tenant’s interest in this Lease requiring
but not having received Landlord’s consent thereto (to the extent such consent
is required hereunder) shall be void. Without limiting the generality of the
foregoing, Landlord may withhold consent to any proposed subletting or
assignment for which consent is requested solely on the ground, if applicable,
that the use by the proposed subtenant or assignee is reasonably likely to be
incompatible with Landlord’s use of any adjacent property owned or operated by
Landlord, unless the proposed use is within the permitted uses specified in
Section 11.1, in which event it shall not be reasonable for Landlord to object
to the proposed use. Except in the case of a Permitted Transfer, any
dissolution, consolidation, merger or other reorganization of Tenant, or any
sale or transfer of substantially all of the stock or assets of Tenant in a
single transaction or series of related transactions, shall be deemed to be an
assignment hereunder and shall be void without the prior written consent of
Landlord as required above. Notwithstanding the foregoing, (i) an initial public
offering of the common stock of Tenant shall not be deemed to be an assignment
hereunder; (ii) any transfer of Tenant’s stock during any period in which Tenant
has a class of stock listed on any recognized securities exchange or traded in
the NASDAQ over-the-counter market shall not be deemed to be an assignment
hereunder; (iii) any transfer of Tenant’s stock in connection with a bona fide
financing, capitalization or recapitalization of Tenant shall not be deemed to
be an assignment hereunder, provided that such financing, capitalization or
recapitalization does not result in a material reduction in Tenant’s net worth
or materially change the nature of Tenant’s ongoing business as a going concern;
and (iv) Tenant shall have the right to assign this Lease or sublet the
Buildings, or any portion thereof, without Landlord’s consent (but with prior or
concurrent written notice by Tenant to Landlord, except to the extent Tenant is
advised by its counsel that such prior or concurrent notice would be in
violation of applicable law, in which event Tenant shall give such written
notice as soon as reasonably possible after the giving of such notice is no
longer in violation of applicable law), to any Affiliate of Tenant, or to any
entity which results from a merger or consolidation with Tenant, or to any
entity which acquires substantially all of the stock or assets of Tenant as a
going concern (hereinafter each a “Permitted Transfer”). For purposes of the
preceding sentence, an “Affiliate” of Tenant shall mean any entity in which
Tenant owns at least a twenty percent (20%) equity interest, any entity which
owns at least a twenty percent (20%) equity interest in Tenant, and/or any
entity which is related to Tenant by a chain of ownership interests involving at
least a twenty percent (20%) equity interest at each level in the chain.
Landlord shall have no right to terminate this Lease in connection with, and
shall have no right to any sums or other economic consideration resulting from,
any Permitted Transfer. Except as expressly set forth in this Section 13.1,
however, the provisions of Section 13.2 shall remain applicable to any Permitted
Transfer and the transferee under such Permitted Transfer shall be and remain
subject to all of the terms and provisions of this Lease.

 

13.2 Rights Of Landlord.

 

(a) Consent by Landlord to one or more assignments of this Lease, or to one or
more sublettings of the Buildings or any portion thereof, or collection of rent
by Landlord from any assignee or sublessee, shall not operate to exhaust
Landlord’s rights under this Article 13, nor constitute consent to any
subsequent assignment or subletting. No assignment of Tenant’s interest in this
Lease and no sublease shall relieve Tenant of its obligations hereunder,

 

30



--------------------------------------------------------------------------------

notwithstanding any waiver or extension of time granted by Landlord to any
assignee or sublessee, or the failure of Landlord to assert its rights against
any assignee or sublessee, and regardless of whether Landlord’s consent thereto
is given or required to be given hereunder. In the event of a default by any
assignee, sublessee or other successor of Tenant in the performance of any of
the terms or obligations of Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against any
such assignee, sublessee or other successor. In addition, Tenant immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any subletting of all or a part of the Buildings as
permitted under this Lease, and Landlord, as Tenant’s assignee and as
attorney-in-fact for Tenant, or any receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant, Tenant shall have the right to collect such rent and to retain all
sublease profits (subject to the provisions of Section 13.2(c), below).

 

(b) Upon any assignment of Tenant’s interest in this Lease for which Landlord’s
consent is required under Section 13.1 hereof, Tenant shall pay to Landlord,
within ten (10) days after receipt thereof by Tenant from time to time, one-half
(1/2) of all cash sums and other economic considerations received by Tenant in
connection with or as a result of such assignment, after first deducting
therefrom (i) the unamortized cost of any leasehold improvements previously made
in the Buildings and paid for by Tenant, (ii) any costs incurred by Tenant for
leasehold improvements (including, but not limited to, third-party architectural
and space planning costs) in the Buildings in connection with such assignment,
(iii) any real estate commissions and/or attorneys’ fees incurred by Tenant in
connection with such assignment, and (iv) any economic consideration received by
Tenant as bona fide, reasonable compensation for services rendered by Tenant to
the assignee and/or personal property sold or leased by Tenant to the assignee.

 

(c) Upon any sublease of all or any portion of the Buildings for which
Landlord’s consent is required under Section 13.1 hereof, Tenant shall pay to
Landlord, within ten (10) days after receipt thereof by Tenant from time to
time, one-half (1/2) of all cash sums and other economic considerations received
by Tenant in connection with or as a result of such sublease, after first
deducting therefrom (i) the rental due hereunder for the corresponding period,
prorated (on the basis of the average per-square-foot cost paid by Tenant for
the entire applicable Building(s) for the applicable period under this Lease) to
reflect the size of the subleased portion of the Building(s), (ii) any costs
incurred by Tenant for leasehold improvements in the subleased portion of the
Buildings (including, but not limited to, third-party architectural and space
planning costs) for the specific benefit of the sublessee in connection with
such sublease, amortized over the term of the sublease, (iii) any real estate
commissions and/or attorneys’ fees incurred by Tenant in connection with such
sublease, amortized over the term of such sublease, (iv) the unamortized cost of
any leasehold improvements previously made and paid for by Tenant with respect
to the subleased portion of the Buildings, and (v) any economic consideration
received by Tenant as bona fide, reasonable compensation for services rendered
by Tenant to the sublessee and/or personal property sold or leased by Tenant to
the sublessee.

 

31



--------------------------------------------------------------------------------

14. RIGHT OF ENTRY AND QUIET ENJOYMENT

 

14.1 Right Of Entry. Landlord and its authorized representatives shall have the
right to enter the Buildings at any time during the term of this Lease during
normal business hours and upon not less than twenty-four (24) hours prior
notice, except in the case of emergency (in which event no notice shall be
required and entry may be made at any time), for the purpose of inspecting and
determining the condition of the Buildings or for any other proper purpose
including, without limitation, to make repairs, replacements or improvements
which Landlord may deem necessary, to show the Buildings to prospective
purchasers, to show the Buildings to prospective tenants (but only during the
final year of the term of this Lease), and to post notices of nonresponsibility.
Landlord shall not be liable for inconvenience, annoyance, disturbance, loss of
business, quiet enjoyment or other damage or loss to Tenant by reason of making
any repairs or performing any work upon the Buildings or the Property or by
reason of erecting or maintaining any protective barricades in connection with
any such work, and the obligations of Tenant under this Lease shall not thereby
be affected in any manner whatsoever, provided, however, Landlord shall use
reasonable efforts to minimize the inconvenience to Tenant’s normal business
operations caused thereby.

 

14.2 Quiet Enjoyment. Landlord covenants that Tenant, upon paying the rent and
performing its obligations hereunder and subject to all the terms and conditions
of this Lease, shall peacefully and quietly have, hold and enjoy the Buildings
and the Property throughout the term of this Lease, or until this Lease is
terminated as provided by this Lease.

 

15. CASUALTY AND TAKING

 

15.1 Damage or Destruction.

 

(a) If either or both Buildings, or the Common Areas of the Property necessary
for Tenant’s use and occupancy of either or both Buildings, are damaged or
destroyed in whole or in part under circumstances in which (i) repair and
restoration is permitted under applicable governmental laws, regulations and
building codes then in effect and (ii) repair and restoration reasonably can be
completed within a period of one (1) year (or, in the case of an occurrence
during the last year of the term of this Lease, within a period of sixty (60)
days) following the date of the occurrence, then Landlord, as to the Common
Areas of the Property, the shell of the applicable Building(s), and the
alterations, additions and improvements that Landlord is required to insure
under Section 12.1(d) above (collectively, “Landlord Restoration Items”), and
Tenant, as to any alterations, additions and improvements constructed or
installed by Tenant in the applicable Building(s) (“Tenant Restoration Items”),
shall commence and complete, with all due diligence and as promptly as is
reasonably practicable under the conditions then existing, all such repair and
restoration as may be required to return the affected portions of the
Building(s) and Property to a condition comparable to that existing immediately
prior to the occurrence. In the event of damage or destruction the repair of
which is not permitted under applicable governmental laws, regulations and
building codes then in effect, if such damage or destruction (despite being
corrected to the extent then permitted under applicable governmental laws,
regulations and building codes) would still materially impair Tenant’s ability
to conduct its business in the affected Building(s), then either party may
terminate this Lease as of the date of

 

32



--------------------------------------------------------------------------------

the occurrence by giving written notice to the other within thirty (30) days
after the date of the occurrence; if neither party timely elects such
termination, or if such damage or destruction does not materially impair
Tenant’s ability to conduct its business in the affected Building(s), then this
Lease shall continue in full force and effect, except that there shall be an
equitable adjustment in monthly minimum rental and of Tenant’s Operating Cost
Share of Operating Expenses, based upon the extent to which Tenant’s ability to
conduct its business in the affected Building(s) is impaired, and Landlord and
Tenant, with respect to the Landlord Restoration Items and the Tenant
Restoration Items, respectively, shall restore the affected Common Areas,
Building shell(s), Tenant Improvements and other alterations, additions and
improvements existing prior to the damage or destruction to a complete
architectural whole and to a functional condition. In the event of damage or
destruction which cannot reasonably be repaired within one (1) year (or, in the
case of an occurrence during the last year of the term of this Lease, within a
period of sixty (60) days) following the date of the occurrence, then either
Landlord or Tenant, at its election, may terminate this Lease as of the date of
the occurrence by giving written notice to the other within thirty (30) days
after the date of the occurrence; if neither party timely elects such
termination, then this Lease shall continue in full force and effect and
Landlord and Tenant shall each repair and restore applicable portions of the
Property in accordance with the first sentence of this Section 15.1.

 

(b) The respective obligations of Landlord and Tenant pursuant to Section
15.1(a) are subject to the following limitations:

 

(i) If the occurrence results from a peril which is required to be insured
pursuant to Section 12.1(c) and (d) above, the obligations of either party shall
not exceed the amount of insurance proceeds received from insurers (or, in the
case of any failure to maintain required insurance, proceeds that reasonably
would have been available if the required insurance had been maintained) by
reason of such occurrence, plus the amount of the party’s permitted deductible
(provided that each party shall be obligated to use its best efforts to recover
any available proceeds from the insurance which it is required to maintain
pursuant to the provisions of Section 12.1(c) or (d), as applicable), and, if
such proceeds (including, in the case of a failure to maintain required
insurance, any proceeds that reasonably would have been available) are
insufficient, either party may terminate the Lease unless the other party
promptly elects and agrees, in writing, to contribute the amount of the
shortfall; and

 

(ii) If the occurrence results from a peril which is not required to be insured
pursuant to Section 12.1(c) and (d) above and is not actually insured, Landlord
shall be required to repair and restore the Landlord Restoration Items to the
extent necessary for Tenant’s continued use and occupancy of the Buildings, and
Tenant shall be required to repair and restore the Tenant Restoration Items to
the extent necessary for Tenant’s continued use and occupancy of the Buildings,
provided that each party’s obligation to repair and restore shall not exceed an
amount equal to five percent (5%) of the replacement cost of the Landlord
Restoration Items, as to Landlord, or five percent (5%) of the replacement cost
of the Tenant Restoration Items, as to Tenant; if the replacement cost as to
either party exceeds such amount, then the party whose limit has been exceeded
may terminate this Lease unless the other party promptly elects and agrees, in
writing, to contribute the amount of the shortfall.

 

33



--------------------------------------------------------------------------------

(c) If this Lease is terminated pursuant to the foregoing provisions of this
Section 15.1 following an occurrence which is a peril actually insured or
required to be insured against pursuant to Section 12.1(c) and (d), Landlord and
Tenant agree (and any Lender shall be asked to agree) that such insurance
proceeds shall be allocated between Landlord and Tenant in a manner which fairly
and reasonably reflects their respective ownership rights under this Lease, as
of the termination or expiration of the term of this Lease, with respect to the
improvements, fixtures, equipment and other items to which such insurance
proceeds are attributable.

 

(d) From and after the date of an occurrence resulting in damage to or
destruction of either or both Buildings or of the Common Areas necessary for
Tenant’s use and occupancy of the Buildings, and continuing until repair and
restoration thereof are completed, there shall be an equitable abatement of
minimum rental and of Tenant’s Operating Cost Share of Operating Expenses based
upon the degree to which Tenant’s ability to conduct its business in the
affected Building(s) is impaired.

 

15.2 Condemnation.

 

(a) If during the term of this Lease the Property or Improvements, or any
substantial part of either, is taken by eminent domain or by reason of any
public improvement or condemnation proceeding, or in any manner by exercise of
the right of eminent domain (including any transfer in avoidance of an exercise
of the power of eminent domain), or receives irreparable damage by reason of
anything lawfully done under color of public or other authority, then (i) this
Lease shall terminate as to the entire affected Building(s) at Landlord’s
election by written notice given to Tenant within sixty (60) days after the
taking has occurred, and (ii) this Lease shall terminate as to the entire
affected Building(s) at Tenant’s election, by written notice given to Landlord
within thirty (30) days after the nature and extent of the taking have been
finally determined, if the portion of the affected Building(s) taken is of such
extent and nature as substantially to handicap, impede or permanently impair
Tenant’s use of the balance of the affected Building(s). If Tenant elects to
terminate this Lease, Tenant shall also notify Landlord of the date of
termination, which date shall not be earlier than thirty (30) days nor later
than ninety (90) days after Tenant has notified Landlord of Tenant’s election to
terminate, except that this Lease shall terminate on the date of taking if such
date falls on any date before the date of termination designated by Tenant. If
neither party elects to terminate this Lease as hereinabove provided, this Lease
shall continue in full force and effect (except that there shall be an equitable
abatement of minimum rental and of Tenant’s Operating Cost Share of Operating
Expenses based upon the degree to which Tenant’s ability to conduct its business
in the affected Building(s) is impaired), Landlord shall restore the Landlord
Restoration Items to a complete architectural whole and a functional condition
and as nearly as reasonably possible to the condition existing before the
taking, and Tenant shall restore the Tenant Restoration Items to a complete
architectural whole and a functional condition and as nearly as reasonably
possible to the condition existing before the taking. In connection with any
such restoration, each party shall use its respective best efforts (including,
without limitation, any necessary negotiation or intercession with its
respective lender, if any) to ensure that any severance damages or other

 

34



--------------------------------------------------------------------------------

condemnation awards intended to provide compensation for rebuilding or
restoration costs are promptly collected and made available to Landlord and
Tenant in portions reasonably corresponding to the cost and scope of their
respective restoration obligations, subject only to such payment controls as
either party or its lender may reasonably require in order to ensure the proper
application of such proceeds toward the restoration of the Improvements. Each
party waives the provisions of Code of Civil Procedure Section 1265.130,
allowing either party to petition the Superior Court to terminate this Lease in
the event of a partial condemnation of either or both Buildings or the Property.

 

(b) The respective obligations of Landlord and Tenant pursuant to Section
15.2(a) are subject to the following limitations:

 

(i) Each party’s obligation to repair and restore shall not exceed, net of any
condemnation awards or other proceeds available for and allocable to such
restoration as contemplated in Section 15.2(a), an amount equal to five percent
(5%) of the replacement cost of the Landlord Restoration Items, as to Landlord,
or five percent (5%) of the replacement cost of the Tenant Restoration Items, as
to Tenant; if the replacement cost as to either party exceeds such amount, then
the party whose limit has been exceeded may terminate this Lease unless the
other party promptly elects and agrees, in writing, to contribute the amount of
the shortfall; and

 

(ii) If this Lease is terminated pursuant to the foregoing provisions of this
Section 15.2, or if this Lease remains in effect but any condemnation awards or
other proceeds become available as compensation for the loss or destruction of
any of the Improvements, then Landlord and Tenant agree (and any Lender shall be
asked to agree) that such proceeds shall be allocated between Landlord and
Tenant, respectively, in the respective proportions in which Landlord and Tenant
would have shared, under Section 15.1(c), the proceeds of any insurance proceeds
following loss or destruction of the applicable Improvements by an insured
casualty.

 

15.3 Reservation Of Compensation. Landlord reserves, and Tenant waives and
assigns to Landlord, all rights to any award or compensation for damage to the
Improvements, the Property and the leasehold estate created hereby, accruing by
reason of any taking in any public improvement, condemnation or eminent domain
proceeding or in any other manner by exercise of the right of eminent domain or
of anything lawfully done by public authority, except that (a) Tenant shall be
entitled to any and all compensation or damages paid for or on account of
Tenant’s moving expenses, trade fixtures and equipment and any leasehold
improvements installed by Tenant in the affected Building(s) at its own sole
expense, but only to the extent Tenant would have been entitled to remove such
items at the expiration of the term of this Lease and then only to the extent of
the then remaining unamortized value of such improvements computed on a
straight-line basis over the term of this Lease, and (b) any condemnation awards
or proceeds described in Section 15.2(b)(ii) shall be allocated and disbursed in
accordance with the provisions of Section 15.2(b)(ii), notwithstanding any
contrary provisions of this Section 15.3.

 

35



--------------------------------------------------------------------------------

15.4 Restoration Of Improvements. In connection with any repair or restoration
of Improvements by either party following a casualty or taking as hereinabove
set forth, the party responsible for such repair or restoration shall, to the
extent possible, return such Improvements to a condition substantially equal to
that which existed immediately prior to the casualty or taking. To the extent
such party wishes to make material modifications to such Improvements, such
modifications shall be subject to the prior written approval of the other party
(not to be unreasonably withheld or delayed), except that no such approval shall
be required for modifications that are required by applicable governmental
authorities as a condition of the repair or restoration, unless such required
modifications would impair or impede Tenant’s conduct of its business in the
affected Building(s) (in which case any such modifications in Landlord’s work
shall require Tenant’s consent, not unreasonably withheld or delayed) or would
materially and adversely affect the exterior appearance, the structural
integrity or the mechanical or other operating systems of the affected
Building(s) (in which case any such modifications in Tenant’s work shall require
Landlord’s consent, not unreasonably withheld or delayed).

 

16. DEFAULT

 

16.1 Events Of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant:

 

(a) [Omitted.]

 

(b) Nonpayment. Failure to pay, when due, any amount payable to Landlord
hereunder, such failure continuing for a period of five (5) business days after
written notice of such failure; provided, however, that any such notice shall be
in lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;

 

(c) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subsection (b) hereof,
such failure continuing for thirty (30) days after written notice of such
failure; provided, however, that if such failure is curable in nature but cannot
reasonably be cured within such 30-day period, then Tenant shall not be in
default if, and so long as, Tenant promptly (and in all events within such
30-day period) commences such cure and thereafter diligently pursues such cure
to completion; and provided further, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;

 

(d) General Assignment. A general assignment by Tenant for the benefit of
creditors;

 

(e) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of thirty (30) days. In the event
that under applicable law the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the

 

36



--------------------------------------------------------------------------------

bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease. Specifically,
but without limiting the generality of the foregoing, such adequate assurances
must include assurances that the Buildings continue to be operated only for the
use permitted hereunder. The provisions hereof are to assure that the basic
understandings between Landlord and Tenant with respect to Tenant’s use of the
Property and the benefits to Landlord therefrom are preserved, consistent with
the purpose and intent of applicable bankruptcy laws;

 

(f) Receivership. The employment of a receiver appointed by court order to take
possession of substantially all of Tenant’s assets or of either or both
Buildings, if such receivership remains undissolved for a period of thirty (30)
days;

 

(g) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or of either or both Buildings, if such
attachment or other seizure remains undismissed or undischarged for a period of
thirty (30) days after the levy thereof;

 

(h) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed; or

 

(i) Cross-Default. Any default by Tenant under an Existing Lease, to the extent
such default continues beyond any applicable cure periods provided in the
applicable Existing Lease and to the extent Landlord therefore has (and
exercises concurrently with any termination of this Lease) a right to terminate
the Existing Leases; provided, however, that the default event set forth in this
Section 16.1(i) shall not apply with respect to any default by Tenant under an
Existing Lease if, at the time of such default, any of the following conditions
exists: (A) the holder of the landlord’s interest under the applicable Existing
Lease is neither the person or entity which is then the holder of the landlord’s
interest under this Lease nor a person or entity which controls, is controlled
by or is under common control with the person or entity which is then the holder
of the landlord’s interest under this Lease; (B) the holder of the tenant’s
interest under the applicable Existing Lease is neither the person or entity
which is then the holder of the tenant’s interest under this Lease nor a person
or entity which controls, is controlled by or is under common control with the
person or entity which is then the holder of the tenant’s interest under this
Lease; or (C) either the Property under this Lease or the property subject to
the applicable Existing Lease is subject to one or more outstanding mortgages or
deeds of trust, and the other such property either is not subject to any
outstanding mortgage or deed of trust, or is subject to one or more outstanding
mortgages or deeds of trust and the beneficial interest under at least one such
mortgage or deed of trust on such other property is held by a person or entity
as

 

37



--------------------------------------------------------------------------------

lender which is neither the holder of the beneficial interest under any of the
outstanding mortgages or deeds or trust on the first such property nor a person
or entity which controls, is controlled by or is under common control with the
holder of the beneficial interest under any of the outstanding mortgages or
deeds of trust on the first such property.

 

16.2 Remedies Upon Tenant’s Default.

 

(a) Upon the occurrence of any event of default described in Section 16.1
hereof, Landlord, in addition to and without prejudice to any other rights or
remedies it may have, shall have the immediate right to re-enter the Buildings
or any part thereof and repossess the same, expelling and removing therefrom all
persons and property (which property may be stored in a public warehouse or
elsewhere at the cost and risk of and for the account of Tenant), using such
force as may be necessary to do so (as to which Tenant hereby waives any claim
for loss or damage that may thereby occur). In addition to or in lieu of such
re-entry, and without prejudice to any other rights or remedies it may have,
Landlord shall have the right either (i) to terminate this Lease and recover
from Tenant all damages incurred by Landlord as a result of Tenant’s default, as
hereinafter provided, or (ii) to continue this Lease in effect and recover rent
and other charges and amounts as they become due.

 

(b) Even if Tenant has breached this Lease and abandoned either or both
Buildings, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under subsection (a) hereof and Landlord
may enforce all of its rights and remedies under this Lease, including the right
to recover rent as it becomes due, and Landlord, without terminating this Lease,
may exercise all of the rights and remedies of a lessor under California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations), or any successor Code
section. Acts of maintenance, preservation or efforts to relet the applicable
Building(s) or the appointment of a receiver upon application of Landlord to
protect Landlord’s interests under this Lease shall not constitute a termination
of Tenant’s right to possession.

 

(c) If Landlord terminates this Lease pursuant to this Section 16.2, Landlord
shall have all of the rights and remedies of a landlord provided by Section
1951.2 of the Civil Code of the State of California, or any successor Code
section, which remedies include Landlord’s right to recover from Tenant (i) the
worth at the time of award of the unpaid rent and additional rent which had been
earned at the time of termination, (ii) the worth at the time of award of the
amount by which the unpaid rent and additional rent which would have been earned
after termination until the time of award exceeds the amount of such rental loss
that Tenant proves could have been reasonably avoided, (iii) the worth at the
time of award of the amount by which the unpaid rent and additional rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided, and (iv) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, the cost of recovering possession of the Building(s), expenses
of reletting, including necessary repair, renovation and alteration of the
Building(s), reasonable attorneys’ fees, and other reasonable

 

38



--------------------------------------------------------------------------------

costs. The “worth at the time of award” of the amounts referred to in clauses
(i) and (ii) above shall be computed by allowing interest at ten percent (10%)
per annum from the date such amounts accrued to Landlord. The “worth at the time
of award” of the amounts referred to in clause (iii) above shall be computed by
discounting such amount at one percentage point above the discount rate of the
Federal Reserve Bank of San Francisco at the time of award.

 

16.3 Remedies Cumulative. All rights, privileges and elections or remedies of
Landlord contained in this Article 16 are cumulative and not alternative to the
extent permitted by law and except as otherwise provided herein.

 

17. SUBORDINATION, ATTORNMENT AND SALE

 

17.1 Subordination To Mortgage. This Lease, and any sublease entered into by
Tenant under the provisions of this Lease, shall be subject and subordinate to
any ground lease, mortgage, deed of trust, sale/leaseback transaction or any
other hypothecation for security now or hereafter placed upon the Buildings, the
Property, or any of them, and the rights of any assignee of Landlord or of any
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor under any of
the foregoing, and to any and all advances made on the security thereof and to
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, that such subordination in the case of any future
ground lease, mortgage, deed of trust, sale/leaseback transaction or any other
hypothecation for security placed upon the Buildings, the Property, or any of
them shall be conditioned on Tenant’s receipt from the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor of a Non-Disturbance Agreement in a
form reasonably acceptable to Tenant (i) confirming that so long as Tenant is
not in material default hereunder beyond any applicable cure period (for which
purpose the occurrence of any event of default under Section 16.1 hereof shall
be deemed to be “material”), Tenant’s rights hereunder shall not be disturbed by
such person or entity and (ii) agreeing that the benefit of such Non-Disturbance
Agreement shall be transferable to any transferee under a Permitted Transfer and
to any other assignee or subtenant that is acceptable to the ground lessor,
mortgagee, trustee, beneficiary or leaseback lessor at the time of transfer.
Moreover, Tenant’s obligations under this Lease shall be conditioned on Tenant’s
receipt, within thirty (30) days after the date hereof, from Slough Estates USA
Inc., the beneficiary under an existing deed of trust on the applicable portions
of the Property, of a Non-Disturbance Agreement in a form reasonably acceptable
to Tenant confirming (i) that so long as Tenant is not in material default
hereunder beyond any applicable cure period (for which purpose the occurrence of
any event of default under Section 16.1 hereof shall be deemed to be
“material”), Tenant’s rights hereunder shall not be disturbed by such person or
entity and (ii) agreeing that the benefit of such Non-Disturbance Agreement
shall be transferable to any transferee under a Permitted Transfer and to any
other assignee or subtenant that is acceptable to the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor at the time of transfer. If any
mortgagee, trustee, beneficiary, ground lessor, sale/leaseback lessor or
assignee elects to have this Lease be an encumbrance upon the Property prior to
the lien of its mortgage, deed of trust, ground lease or leaseback lease or
other security arrangement and gives notice thereof to Tenant, this Lease shall
be deemed prior thereto, whether this Lease is dated prior or subsequent to the
date thereof or the date of recording thereof. Tenant, and any sublessee, shall
execute such documents as may reasonably be requested by any mortgagee, trustee,
beneficiary, ground lessor, sale/leaseback lessor or assignee

 

39



--------------------------------------------------------------------------------

to evidence the subordination herein set forth, subject to the conditions set
forth above, or to make this Lease prior to the lien of any mortgage, deed of
trust, ground lease, leaseback lease or other security arrangement, as the case
may be. Upon any default by Landlord in the performance of its obligations under
any mortgage, deed of trust, ground lease, leaseback lease or assignment, Tenant
(and any sublessee) shall, notwithstanding any subordination hereunder, attorn
to the mortgagee, trustee, beneficiary, ground lessor, leaseback lessor or
assignee thereunder upon demand and become the tenant of the successor in
interest to Landlord, at the option of such successor in interest, and shall
execute and deliver any instrument or instruments confirming the attornment
herein provided for.

 

17.2 Sale Of Landlord’s Interest. Upon sale, transfer or assignment of
Landlord’s entire interest in the Buildings and the Property, Landlord shall be
relieved of its obligations hereunder with respect to liabilities accruing from
and after the date of such sale, transfer or assignment.

 

17.3 Estoppel Certificates. Tenant or Landlord (the “responding party”), as
applicable, shall at any time and from time to time, within ten (10) days after
written request by the other party (the “requesting party”), execute,
acknowledge and deliver to the requesting party a certificate in writing
stating: (i) that this Lease is unmodified and in full force and effect, or if
there have been any modifications, that this Lease is in full force and effect
as modified and stating the date and the nature of each modification; (ii) the
date to which rental and all other sums payable hereunder have been paid; (iii)
that the requesting party is not in default in the performance of any of its
obligations under this Lease, that the certifying party has given no notice of
default to the requesting party and that no event has occurred which, but for
the expiration of the applicable time period, would constitute an event of
default hereunder, or if the responding party alleges that any such default,
notice or event has occurred, specifying the same in reasonable detail; and (iv)
such other matters as may reasonably be requested by the requesting party or by
any institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Property, or prospective
sublessee or assignee of this Lease. Any such certificate provided under this
Section 17.3 may be relied upon by any lender, mortgagee, trustee, beneficiary,
assignee or successor in interest to the requesting party, by any prospective
purchaser, by any purchaser on foreclosure or sale, by any grantee under a deed
in lieu of foreclosure of any mortgage or deed of trust on the Property, by any
subtenant or assignee, or by any other third party. Failure to execute and
return within the required time any estoppel certificate requested hereunder, if
such failure continues for five (5) days after a second written request by the
requesting party for such estoppel certificate, shall be deemed to be an
admission of the truth of the matters set forth in the form of certificate
submitted to the responding party for execution.

 

17.4 Subordination to CC&R’s. This Lease, and any permitted sublease entered
into by Tenant under the provisions of this Lease, and the interests in real
property conveyed hereby and thereby shall be subject and subordinate to any
declarations of covenants, conditions and restrictions affecting the Property
from time to time, provided that the terms of such declarations are reasonable,
do not materially impair Tenant’s ability to conduct the uses permitted
hereunder on the Property, and do not discriminate against Tenant relative to
other similarly situated tenants occupying portions of the property covered by
such declaration(s). Moreover, to the

 

40



--------------------------------------------------------------------------------

extent Tenant at any time occupies pursuant to this Lease any property which is
part of the Pointe Grand Business Park as defined in the recorded documents
described in this sentence, this Lease, and any permitted sublease entered into
by Tenant under the provisions of this Lease, and the interests in real property
conveyed hereby and thereby shall also be subject and subordinate (a) to the
Declaration of Covenants, Conditions and Restrictions for Pointe Grand Business
Park dated November 4, 1991 and recorded on February 25, 1992 as Instrument No.
92025214, Official Records of San Mateo County, as amended from time to time
(the “Master Declaration”), the provisions of which Master Declaration are an
integral part of this Lease to the extent this sentence is applicable, (b) to
the Declaration of Covenants, Conditions and Restrictions dated November 23,
1987 and recorded on November 24, 1987 as Instrument No. 87177987, Official
Records of San Mateo County, as amended from time to time, which declaration
imposes certain covenants, conditions and restrictions on the Pointe Grand
Business Park, and (c) to the Environmental Restriction and Covenant (Pointe
Grand) dated as of April 16, 1997 and recorded on April 16, 1997 as Instrument
No. 97-043682, Official Records of San Mateo County, as amended from time to
time, which declaration imposes certain covenants, conditions and restrictions
on the Pointe Grand Business Park. Tenant agrees to execute, upon request by
Landlord, any documents reasonably required from time to time to evidence such
subordination.

 

17.5 Mortgagee Protection. If, following a default by Landlord under any
mortgage, deed of trust, ground lease, leaseback lease or other security
arrangement covering the Buildings, the Property, or any of them, any Building
and/or the Property, as applicable, is acquired by the mortgagee, beneficiary,
master lessor or other secured party, or by any other successor owner, pursuant
to a foreclosure, trustee’s sale, sheriff’s sale, lease termination or other
similar procedure (or deed in lieu thereof), then any such person or entity so
acquiring the Building(s) and/or the Property shall not be:

 

(a) liable for any act or omission of a prior landlord or owner of the Property
(including, but not limited to, Landlord);

 

(b) subject to any offsets or defenses that Tenant may have against any prior
landlord or owner of the Property (including, but not limited to, Landlord);

 

(c) bound by any rent or additional rent that Tenant may have paid in advance to
any prior landlord or owner of the Property (including, but not limited to,
Landlord) for a period in excess of one month, or by any security deposit,
cleaning deposit or other prepaid charge that Tenant may have paid in advance to
any prior landlord or owner (including, but not limited to, Landlord), except to
the extent such deposit or prepaid amount has been expressly turned over to or
credited to the successor owner thus acquiring the Property;

 

(d) liable for any warranties or representations of any nature whatsoever,
whether pursuant to this Lease or otherwise, by any prior landlord or owner of
the Property (including, but not limited to, Landlord) with respect to the use,
construction, zoning, compliance with laws, title, habitability, fitness for
purpose or possession, or physical condition (including, without limitation,
environmental matters) of the Property or the Buildings; or

 

41



--------------------------------------------------------------------------------

(e) liable to Tenant in any amount beyond the interest of such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Property as it exists from time to time, it being the intent of this provision
that Tenant shall look solely to the interest of any such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Property for the payment and discharge of the landlord’s obligations under this
Lease and that such mortgagee, beneficiary, master lessor or other secured party
or successor owner shall have no separate personal liability for any such
obligations.

 

18. SECURITY

 

18.1 Deposit.

 

(a) Within ten (10) days after mutual execution of this Lease, Tenant shall
deposit with Landlord the sum of One Hundred Thirty-Three Thousand One Hundred
and No/100 Dollars ($133,100.00) (the “Building 2 Security Deposit”). Landlord
already holds, pursuant to its status as successor sublandlord under the
Sublease, a security deposit (in the form of a letter of credit) in the amount
of One Million Five Hundred Sixty-Nine Thousand Seven Hundred Eighty-Five and
No/100 Dollars ($1,569,785.00) (the “Building 3 Security Deposit” and, together
with the Building 2 Security Deposit, the “Security Deposits”). As heretofore
provided in the Sublease, if Tenant is not then in default under this Lease and
has not previously been in default (beyond any applicable notice and cure
periods) on two (2) or more occasions during the period from the Effective Date
through July 31, 2007, then the amount of the Building 3 Security Deposit may be
reduced to Five Hundred Four Thousand Two Hundred Eighty-Three and No/100
Dollars ($504,283.00), effective as of July 31, 2007; if such reduction becomes
effective and the Building 3 Security Deposit is then still held in the form of
a letter of credit, then upon Tenant’s delivery of a replacement Letter of
Credit in the reduced amount of the Building 3 Security Deposit and compliance
with any other applicable requirements under this Article 18, Landlord shall
concurrently surrender to Tenant the original of the letter of credit
theretofore held by Landlord as the Building 3 Security Deposit. The Security
Deposits shall be held by Landlord as security for the faithful performance of
all of the terms, covenants, and conditions of this Lease to be kept and
performed by Tenant during the term hereof. If Tenant defaults with respect to
any provision of this Lease, including, without limitation, the provisions
relating to the payment of rental and other sums due hereunder, Landlord shall
have the right, but shall not be required, to use, apply or retain all or any
part of the Security Deposits for the payment of rental or any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant’s default. If any portion of the Security
Deposits is so used or applied, Tenant shall, within ten (10) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the applicable Security Deposits to the full then applicable required amount(s)
and Tenant’s failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep any deposit under this Section separate from
Landlord’s general funds, and Tenant shall not be entitled to interest thereon.
If Tenant fully and faithfully performs every provision of this Lease to be
performed by it, the Security Deposits, or any balance thereof, shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder, at the expiration of the term of this Lease and after Tenant
has vacated the Property. In the event of termination of Landlord’s interest in
this Lease, Landlord

 

42



--------------------------------------------------------------------------------

shall transfer all deposits then held by Landlord under this Section to
Landlord’s successor in interest, whereupon Tenant agrees to release Landlord
from all liability for the return of such deposits or the accounting thereof.

 

(b) As an alternative to any cash Security Deposits required from time to time
under Section 18.1(a), Tenant may instead deliver to Landlord one or more
irrevocable standby letters of credit (each, a “Letter of Credit”) issued in
favor of Landlord by a federally insured commercial bank or trust company
approved in writing by Landlord (which approval shall not be unreasonably
withheld,), in form and substance reasonably satisfactory to Landlord, to be
held by Landlord as security for the faithful performance of all the obligations
of Tenant under this Lease, subject to the following terms and conditions:

 

(i) The amount of the Letter of Credit shall be at least equal to the amount of
the cash Security Deposit that it is replacing, and except to the extent any
reduction of the applicable Security Deposit is expressly authorized under this
Lease, Tenant shall maintain the Letter of Credit in that amount in full force
and effect throughout the Term of this Lease (including any extensions thereof)
and until thirty (30) days after the expiration of the Term of this Lease,
unless Tenant elects at any time to replace the Letter of Credit with a full
cash Security Deposit in compliance with Section 16.1(a). The Letter of Credit
may be for an initial one-year term, with automatic renewal provisions, provided
that Landlord shall be given at least thirty (30) days prior written notice if
the Letter of Credit will not be renewed as of any otherwise applicable renewal
date and Landlord shall be entitled to draw against the expiring Letter of
Credit if a replacement Letter of Credit is not furnished to Landlord at least
twenty (20) days prior to the scheduled expiration date, as provided in Section
18.1(b)(iii)(A) below. The Letter of Credit must provide that it is transferable
to any successor in interest to Landlord under this Lease.

 

(ii) Landlord shall be entitled (but shall not be required) to draw against the
Letter of Credit and receive and retain the proceeds thereof upon any default
(beyond any applicable cure period) by Tenant in the payment of any rent or
other amounts required to be paid by Tenant under this Lease, or upon the
occurrence of any other Event of Default (beyond any applicable cure period)
under this Lease upon presentation to the issuer of a written statement from an
officer or other authorized representative of Landlord, stating as follows:
“Under the provisions of the Lease dated May 27, 2005 between Applicant and
Beneficiary, Beneficiary is entitled to draw against this letter of credit in
the amount specified in the draft accompanying this statement.” The amount of
the draw shall not exceed the amount of the payments (if any) as to which Tenant
is then in default and/or the amount reasonably necessary to cure any
non-monetary Events of Default by Tenant, and shall be applied by Landlord to
the cure of the applicable default(s). Following any partial draw under this
paragraph (ii), if Tenant fully cures all outstanding defaults and provides
Landlord with a new Letter of Credit in the full required amount under this
Section 18.1, Landlord shall surrender and return to Tenant, within ten (10)
days after Tenant’s satisfaction of the foregoing conditions, the Letter of
Credit under which the partial draw was made.

 

43



--------------------------------------------------------------------------------

(iii) Landlord shall also be entitled (but shall not be required) to draw
against the Letter of Credit in full and to receive the entire proceeds thereof
under either of the following circumstances:

 

(A) If the Letter of Credit will expire as of a date prior to the date thirty
(30) days after the expiration of the Term of this Lease and Tenant fails to
provide to Landlord an extension or replacement of such Letter of Credit, in at
least the minimum amount required under this Section 18.1, at least twenty (20)
days prior to the scheduled expiration date of the Letter of Credit; or

 

(B) If, as a result of a draw against the Letter of Credit by Landlord or for
any other reason, the amount of the Letter of Credit falls below the minimum
amount required to be maintained from time to time pursuant to this Section 18.1
and Tenant has failed to cause the Letter of Credit to be restored to at least
the minimum required amount within ten (10) days after written demand by
Landlord or, in lieu thereof, has failed to put up cash in an amount equal to
the amount required to be restored (which cash, if put up by Tenant, shall be
retained by Landlord as a cash security deposit in accordance with Section
18.1(a) hereof).

 

(iv) If Landlord draws against the Letter of Credit in any of the circumstances
described in subparagraph (iii) above, Landlord shall use, apply and/or retain
all or any part of the amount drawn for the cure of any then existing defaults
under this Lease. Any amount drawn that is not immediately so used or applied by
Landlord shall be retained by Landlord as a cash Security Deposit, subject to
and in accordance with the provisions of Section 18.1(a).

 

(v) Any actual or purported withdrawal, rescission, termination or revocation of
the Letter of Credit by the issuer thereof prior to the expiration of the Term
of this Lease (except when replaced prior to the effectiveness of such
withdrawal, rescission, termination or revocation by a replacement Letter of
Credit as contemplated in Section 18.1(b)(iii)(A) hereof) shall be a material
breach of this Lease.

 

(vi) The Letter of Credit shall provide that it is governed by the International
Standby Practices (ISP98), ICC Publication No. 590. In the event Landlord
desires to transfer the Letter of Credit to a successor in interest to Landlord
as landlord under this Lease, Tenant shall pay any transfer fees and other costs
and expenses associated with such transfer.

 

19. MISCELLANEOUS

 

19.1 Notices. All notices, consents, waivers and other communications which this
Lease requires or permits either party to give to the other shall be in writing
and shall be deemed given when delivered personally (including delivery by
private courier or express delivery service) or four (4) days after deposit in
the United States mail, registered or certified mail, postage prepaid, addressed
to the parties at their respective addresses as follows:

 

To Tenant:    Exelixis, Inc.      170 Harbor Way      South San Francisco, CA
94080      Attn: Chief Financial Officer

 

44



--------------------------------------------------------------------------------

with a copy to:    Cooley Godward LLP      One Maritime Plaza, 20th Floor     
San Francisco, CA 94111-3580      Attn: Anna B. Pope, Esq. To Landlord:   
Britannia Pointe Grand Limited Partnership      c/o Slough Estates USA Inc.     
444 North Michigan Avenue, Suite 3230      Chicago, IL 60611      Attn: Randy
Rohner with a copy to:    Britannia Management Services, Inc.      555 Twelfth
Street, Suite 1650      Oakland, CA 94607      Attn: Magdalena Shushan and a
copy to:    Folger Levin & Kahn LLP      Embarcadero Center West      275
Battery Street, 23rd Floor      San Francisco, CA 94111      Attn: Donald E.
Kelley, Jr.

 

or to such other address as may be contained in a notice at least fifteen (15)
days prior to the address change from either party to the other given pursuant
to this Section. Rental payments and other sums required by this Lease to be
paid by Tenant shall be delivered to Landlord in care of Britannia Management
Services, Inc., 555 Twelfth Street, Suite 1650, Oakland, CA 94607, or at such
other address as Landlord may from time to time specify in writing to Tenant,
and shall be deemed to be paid only upon actual receipt.

 

19.2 Successors And Assigns. The obligations of this Lease shall run with the
land, and this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
original Landlord named herein and each successive Landlord under this Lease
shall be liable only for obligations accruing during the period of its ownership
of the Property, and any liability for obligations accruing after termination of
such ownership shall terminate as of the date of such termination of ownership
and shall pass to the successor lessor.

 

19.3 No Waiver. The failure of Landlord to seek redress for violation, or to
insist upon the strict performance, of any covenant or condition of this Lease
shall not be deemed a waiver of such violation, or prevent a subsequent act
which would originally have constituted a violation from having all the force
and effect of an original violation.

 

45



--------------------------------------------------------------------------------

19.4 Severability. If any provision of this Lease or the application thereof is
held to be invalid or unenforceable, the remainder of this Lease or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each of
the provisions of this Lease shall be valid and enforceable, unless enforcement
of this Lease as so invalidated would be unreasonable or grossly inequitable
under all the circumstances or would materially frustrate the purposes of this
Lease.

 

19.5 Litigation Between Parties. In the event of any litigation or other dispute
resolution proceedings between the parties hereto arising out of or in
connection with this Lease, the prevailing party shall be reimbursed for all
reasonable costs, including, but not limited to, reasonable accountants’ fees
and attorneys’ fees, incurred in connection with such proceedings (including,
but not limited to, any appellate proceedings relating thereto) or in connection
with the enforcement of any judgment or award rendered in such proceedings.
“Prevailing party” within the meaning of this Section shall include, without
limitation, a party who dismisses an action for recovery hereunder in exchange
for payment of the sums allegedly due, performance of covenants allegedly
breached or consideration substantially equal to the relief sought in the
action.

 

19.6 Surrender. A voluntary or other surrender of this Lease by Tenant, or a
mutual termination thereof between Landlord and Tenant, shall not result in a
merger but shall, at the option of Landlord, operate either as an assignment to
Landlord of any and all existing subleases and subtenancies, or a termination of
all or any existing subleases and subtenancies. This provision shall be
contained in any and all assignments or subleases made pursuant to this Lease.

 

19.7 Interpretation. The provisions of this Lease shall be construed as a whole,
according to their common meaning, and not strictly for or against Landlord or
Tenant. The captions preceding the text of each Section and subsection hereof
are included only for convenience of reference and shall be disregarded in the
construction or interpretation of this Lease.

 

19.8 Entire Agreement. This written Lease, together with the exhibits hereto,
contains all the representations and the entire understanding between the
parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto. This Lease may be modified only by an agreement in writing
signed by each of the parties.

 

19.9 Governing Law. This Lease and all exhibits hereto shall be construed and
interpreted in accordance with and be governed by all the provisions of the laws
of the State of California.

 

19.10 No Partnership. The relationship between Landlord and Tenant is solely
that of a lessor and lessee. Nothing contained in this Lease shall be construed
as creating any type or manner of partnership, joint venture or joint enterprise
with or between Landlord and Tenant.

 

19.11 Financial Information. From time to time Tenant shall promptly provide
directly to prospective lenders and purchasers of the Property designated by
Landlord such financial

 

46



--------------------------------------------------------------------------------

information pertaining to the financial status of Tenant as Landlord may
reasonably request; provided, Tenant shall be permitted to provide such
financial information in a manner which Tenant deems reasonably necessary to
protect the confidentiality of such information. In addition, from time to time,
Tenant shall provide Landlord with such financial information pertaining to the
financial status of Tenant as Landlord may reasonably request. Landlord agrees
that all financial information supplied to Landlord by Tenant shall be treated
as confidential material, and shall not be disseminated to any party or entity
(including any entity affiliated with Landlord) without Tenant’s prior written
consent, except that Landlord shall be entitled to provide such information,
subject to reasonable precautions to protect the confidential nature thereof,
(i) to Landlord’s partners and professional advisors, solely to use in
connection with Landlord’s execution and enforcement of this Lease, and (ii) to
prospective lenders and/or purchasers of the Property, solely for use in
connection with their bona fide consideration of a proposed financing or
purchase of the Property, provided that such prospective lenders and/or
purchasers are not then engaged in businesses directly competitive with the
business then being conducted by Tenant. For purposes of this Section, without
limiting the generality of the obligations provided herein, it shall be deemed
reasonable for Landlord to request copies of Tenant’s most recent audited annual
financial statements, or, if audited statements have not been prepared,
unaudited financial statements for Tenant’s most recent fiscal year, accompanied
by a certificate of Tenant’s chief financial officer that such financial
statements fairly present Tenant’s financial condition as of the date(s)
indicated. Notwithstanding any other provisions of this Section 19.11, during
any period in which Tenant has outstanding a class of publicly traded securities
and is filing with the Securities and Exchange Commission, on a regular basis,
Forms 10Q and 10K and any other periodic filings required under the Securities
Exchange Act of 1934, as amended, it shall constitute sufficient compliance
under this Section 19.11 for Tenant to furnish Landlord with copies of such
periodic filings substantially concurrently with the filing thereof with the
Securities and Exchange Commission.

 

Landlord and Tenant recognize the need of Tenant to maintain the confidentiality
of information regarding its financial status and the need of Landlord to be
informed of, and to provide to prospective lenders and purchasers of the
Property financial information pertaining to, Tenant’s financial status.
Landlord and Tenant agree to cooperate with each other in achieving these needs
within the context of the obligations set forth in this Section.

 

19.12 Costs. If Tenant requests the consent of Landlord under any provision of
this Lease for any act that Tenant proposes to do hereunder, including, without
limitation, assignment or subletting of the Buildings or any portion thereof,
Tenant shall, as a condition to doing any such act and the receipt of such
consent, reimburse Landlord promptly for any and all reasonable costs and
expenses incurred by Landlord in connection therewith, including, without
limitation, reasonable attorneys’ fees, up to a maximum of $2,500.00 per
request.

 

19.13 Time. Time is of the essence of this Lease, and of every term and
condition hereof.

 

19.14 Rules And Regulations. Tenant shall observe, comply with and obey, and
shall cause its employees, agents and, to the best of Tenant’s ability, invitees
to observe, comply with and obey such rules and regulations as Landlord may
reasonably promulgate from time to time for the safety, care, cleanliness, order
and use of the Improvements, the Buildings and the Property.

 

47



--------------------------------------------------------------------------------

19.15 Brokers. Landlord agrees to pay a brokerage commission to Landlord’s
broker, CB Richard Ellis, and to Tenant’s broker, Cornish & Carey Commercial, in
connection with the consummation of this Lease in accordance with a separate
agreement. Each party represents and warrants that no other broker participated
in the consummation of this Lease and agrees to indemnify, defend and hold the
other party harmless against any liability, cost or expense, including, without
limitation, reasonable attorneys’ fees, arising out of any claims for brokerage
commissions or other similar compensation in connection with any conversations,
prior negotiations or other dealings by the indemnifying party with any other
broker.

 

19.16 Memorandum Of Lease. At any time during the term of this Lease, either
party, at its sole expense, shall be entitled to record a memorandum of this
Lease and, if either party so elects, both parties agree to cooperate in the
preparation, execution, acknowledgement and recordation of such document in
reasonable form. If a memorandum of lease is recorded hereunder, then upon
expiration or termination of this Lease, Tenant agrees promptly to execute,
acknowledge and deliver to Landlord, upon written request by Landlord, a
Termination of Memorandum of Lease in such form as Landlord may reasonably
request, for the purpose of terminating any continuing effect of the previously
recorded memorandum of lease as a cloud upon title to the Property.

 

19.17 Corporate Authority. Each of the persons signing this Lease on behalf of
Tenant warrants that he or she is fully authorized to do so and, by jointly so
signing, to bind Tenant.

 

19.18 Execution and Delivery. This Lease may be executed in one or more
counterparts and by separate parties on separate counterparts, but each such
counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.

 

19.19 Survival. Without limiting survival provisions which would otherwise be
implied or construed under applicable law, the provisions of Sections 2.5, 7.4,
9.2, 9.3, 9.4, 11.6, 12.6 and 19.5 hereof shall survive the termination of this
Lease with respect to matters occurring prior to the expiration of this Lease.

 

19.20 Parking. Landlord and Tenant agree that the Common Areas, taken as a
whole, shall include parking spaces available for non-exclusive use in amounts
sufficient to satisfy the minimum parking requirements of the City of South San
Francisco applicable to the Property and the Britannia Pointe Grand Business
Park from time to time. Landlord represents to Tenant that as of the Effective
Date, the existing overall rate of parking is approximately 3.00 spaces for each
1,000 square feet of space in the various buildings presently existing in the
Britannia Pointe Grand Business Park.

 

[rest of page intentionally left blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first set forth above.

 

“Landlord”   “Tenant” BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a Delaware
limited partnership   EXELIXIS, INC., a Delaware corporation By:  

SLOUGH POINTE GRAND

INCORPORATED, a Delaware

corporation, General Partner

  By:  

 

--------------------------------------------------------------------------------

      Name:  

 

--------------------------------------------------------------------------------

      Title:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

 

49